 

Exhibit 10.2

 

[EXECUTION VERSION]

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

ASSET PURCHASE AGREEMENT

 

between

 

CRANFORD PHARMACEUTICALS, LLC,

 

and

 

ANI PHARMACEUTICALS, INC.

 

DATED AS OF MARCH 10, 2016

 

   

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS AND TERMS 1       Section 1.1 Definitions 1
      Section 1.2 Other Definitional and Interpretive Provisions 12      
Article II PURCHASE AND SALE 13       Section 2.1 Purchase and Sale of Assets 13
      Section 2.2 Consents 14       Section 2.3 Excluded Assets 14       Section
2.4 Assumption of Liabilities 15       Section 2.5 Retained Liabilities 16      
Section 2.6 Purchase Price 17       Section 2.7 Purchase Price Adjustment 18    
  Section 2.8 Milestone Payments 20       Article III CLOSING 27       Section
3.1 Closing 27       Article IV REPRESENTATIONS AND WARRANTIES OF SELLER 29    
  Section 4.1 Organization 29       Section 4.2 Authority; Binding Effect 29    
  Section 4.3 No Conflicts; Consents 30       Section 4.4 Governmental
Authorization 30       Section 4.5 Absence of Material Changes 30       Section
4.6 No Litigation 30       Section 4.7 Compliance with Laws 31       Section 4.8
Product Registrations; Regulatory Compliance. 31       Section 4.9 Intellectual
Property 32       Section 4.10 Assets 33       Section 4.11 Taxes 33      
Section 4.12 Contracts 34       Section 4.13 Financial Statements 36      
Section 4.14 Suppliers and Customers 37

 

 -i - 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

TABLE OF CONTENTS (cont’d)

 

    Page       Section 4.15 Brokers 37       Section 4.16 Inventories 37      
Section 4.17 Ordinary Course 37       Section 4.18 Base Period AMP 38      
Section 4.19 No Other Representations or Warranties 38       Article V
REPRESENTATIONS AND WARRANTIES OF PURCHASER 38       Section 5.1 Organization
and Qualification 39       Section 5.2 Corporate Authorization 39       Section
5.3 Binding Effect 39       Section 5.4 No Conflict; Consents 39       Section
5.5 Governmental Authorization 39       Section 5.6 Financing 39       Section
5.7 Compliance with Laws. 40       Section 5.8 Condition of the Purchased Assets
40       Section 5.9 Litigation 41       Section 5.10 Brokers 41       Section
5.11 Solvency 41       Article VI COVENANTS 42       Section 6.1 Information and
Documents 42       Section 6.2 Conduct 42       Section 6.3 Member Approvals;
Efforts to Consummate Generally 44       Section 6.4 Bulk Transfer Laws 45      
Section 6.5 Insurance 45       Section 6.6 Trade Notification 45       Section
6.7 Seller-Labeled Products 45       Section 6.8 NDC Numbers 46       Section
6.9 No-Shop 47

 

 -ii - 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

TABLE OF CONTENTS (cont’d)

 

    Page       Section 6.10 Transfer of Product Registrations, Related
Applications and Dossiers 47       Section 6.11 Confidentiality 48       Section
6.12 Know-How License 49       Section 6.13 Correspondence 49       Section 6.14
Escrow Account 49       Section 6.15 Pharmacovigilance 49       Section 6.16
Warehousing Services 50       Section 6.17 Milestone Payments Covenants 50      
Section 6.18 Certain Financial Information 50       Section 6.19 Wrong-Pocket
Assets 51       Section 6.20 Consultation and Cooperation 51       Article VII
NON-COMPETE 51       Section 7.1 Non-Compete 51       Article VIII CONDITIONS TO
CLOSING 52       Section 8.1 Conditions to the Obligations of Purchaser and
Seller 52       Section 8.2 Conditions to the Obligations of Purchaser 52      
Section 8.3 Conditions to the Obligations of Seller 53       Section 8.4
Frustration of Closing Conditions 53       Article IX INDEMNIFICATION 54      
Section 9.1 Indemnification by Seller 54       Section 9.2 Indemnification by
Purchaser 54       Section 9.3 Notice of Direct Claims 55       Section 9.4
Third Party Claims 55       Section 9.5 Expiration 57       Section 9.6
Limitations on Indemnification and other Matters 57       Section 9.7 Losses Net
of Insurance, Etc. 59       Section 9.8 Reimbursement 59

 

 -iii - 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

TABLE OF CONTENTS (cont’d)

 

    Page       Section 9.9 Subrogation 59       Section 9.10 Sole Remedy/Waiver
59       Section 9.11 Milestone Payment Offset 60       Article X TERMINATION 61
      Section 10.1 Termination 61       Section 10.2 Effect of Termination 61  
    Article XI MISCELLANEOUS 62       Section 11.1 Notices 62       Section 11.2
Amendment; Waiver 63       Section 11.3 Assignment 64       Section 11.4 Entire
Agreement 64       Section 11.5 Parties in Interest 64       Section 11.6 Public
Disclosure 64       Section 11.7 Return of Information 64       Section 11.8
Expenses, Transfer Taxes and Property Taxes 65       Section 11.9 Schedules 65  
    Section 11.10 Governing Law; Jurisdiction 65       Section 11.11 WAIVER OF
JURY TRIAL 66       Section 11.12 Counterparts 66       Section 11.13 Headings
66       Section 11.14 Severability 67       Section 11.15 Specific Performance
67       Section 11.16 Non-Recourse 67       Section 11.17 Conflict of Interest
68

 

 -iv - 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

EXHIBITS

 

Exhibit A Form of Services Agreement Exhibit B Form of Trademark License-Back
Agreement Exhibit C Form of FDA Letter Exhibit D Form of Bill of Sale Exhibit E
Form of Escrow Agreement Exhibit F Form of [***] Supply Agreement Exhibit G
Matters to be Addressed by the Side Letter

 

SCHEDULES OTHER THAN DISCLOSURE SCHEDULES

 

1.1(a)(i) Knowledge of Purchaser 1.1(a)(ii) Knowledge of Seller 1.1(b) Permitted
Encumbrances 1.1(c) Products 1.1(d) Certain Specified Purchased Documents 1.1(e)
Required Third Party Consents 2.1(a) Assumed Contracts 2.7(a) Form of Closing
Statement

 

 -v - 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement is made and entered into as of the 10th day of
March 2016, by and between Cranford Pharmaceuticals, LLC, a Delaware limited
liability company (“Seller”) and ANI Pharmaceuticals, Inc., a corporation
organized under the laws of Delaware (“Purchaser”).

 

RECITALS

 

WHEREAS, Seller holds the rights to manufacture, market, sell and distribute the
Products in the Territory (the “Business”); and

 

WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to acquire and assume from Seller, all of the Purchased Assets and
Assumed Liabilities, all as more specifically provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Article I

DEFINITIONS AND TERMS

 

Section 1.1           Definitions. As used in this Agreement, the following
terms shall have the meanings set forth or as referenced below:

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.9.

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. Without limitation, Rouses Point Pharmaceuticals, LLC and Akrimax
Pharmaceuticals, LLC shall each be deemed for all purposes hereunder an
Affiliate of Seller. Solely for purposes of Section 6.11 and Section 7.1,
Cranford Therapeutics LLC and its respective Affiliates shall be deemed
Affiliates of Seller.

 

“Agreement” means this Asset Purchase Agreement.

 

“AMP” means the average manufacturer price, as defined at 42 U.S.C. §
1396r-8(k)(1) and 42 C.F.R. § 447.500 et seq.

 

“Ancillary Agreements” means, collectively, the Escrow Agreement, the Services
Agreement, the Trademark License-Back Agreement, Bill of Sale, assignments of
Assumed Contracts, patent assignments, trademark assignments, assumption
agreements or other instruments evidencing the assumption by Purchaser of the
Assumed Liabilities, and each other agreement, document, instrument and/or
certificate contemplated by this Agreement to be executed by Purchaser or Seller
in connection with the transactions contemplated hereby.

 

 -1- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Annual Gross Profit Milestone” shall have the meaning set forth in Section
2.8(a)(i).

 

“Annual Milestone Payment” shall have the meaning set forth in Section
2.8(a)(ii).

 

“Annual Milestone Payment Statement” shall have the meaning set forth in Section
2.8(e)(i).

 

“Annual Period” shall have the meaning set forth in Section 2.8(a)(i).

 

“[***] Supply Agreement” shall have the meaning set forth in Section
3.1(b)(xiv).

 

“Assumed Contracts” shall have the meaning set forth in Section 2.1(a).

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.4(a).

 

“Audited Financial Statements” shall have the meaning set forth in Section
4.13(a).

 

“Bankruptcy and Equity Exception” shall have the meaning set forth in Section
4.2(b).

 

“Bill of Sale” means a bill of sale, dated as of the Closing Date, in the form
set forth as Exhibit D hereto.

 

“Business” shall have the meaning set forth in the Recitals.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are authorized or obligated by applicable law
or executive order to close.

 

“Cap” shall have the meaning set forth in Section 9.6(c).

 

“Challenged Amount” shall have the meaning set forth in Section 2.7(e).

 

“Challenged Amount(s)” shall have the meaning set forth in Section 2.8(f)(iv).

 

 -2- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Change of Control” means the occurrence of any of the following events prior to
the end of the Milestone Payments Term: (a) any Person or group of Persons
within the meaning of §13(d)(3) of the Securities Exchange Act of 1934 becomes
the beneficial owner, directly or indirectly, of fifty percent (50%) or more of
the outstanding equity interests of Purchaser (other than as part of an internal
reorganization of Purchaser where Persons who beneficially own more than 50% of
the outstanding equity interests of the Purchaser immediately prior to such
reorganization continue to own more than 50% immediately thereafter), (b) the
sale by Purchaser of all or substantially all of its assets, including the
Purchased Assets, or (c) a sale of any one of the Products without the express
written consent of Seller (it being acknowledged and agreed by the Parties that
notwithstanding the terms of this clause (c), any sale of both of the Products
together to any one Person or related Persons in a single or related
transactions shall not be deemed a Change of Control for purposes hereof and
shall be subject to the terms and conditions of Section 2.8(h)).

 

“Closing” means the closing of the transactions contemplated by this Agreement
pursuant to the terms of this Agreement.

 

“Closing Consideration” means the total amount of cash and the fair market value
of all other property paid (excluding any amounts paid into escrow and all
contingent or future payments) to the Purchaser or its Affiliates in connection
with any Sale Transaction at the closing thereof, net of (i) income taxes
actually paid or payable by or on behalf of Purchaser or its Affiliates in
connection with the receipt of such consideration and (ii) reasonable
transaction costs associated with such Sale Transaction, including brokers’
fees. For purposes of determining the fair market value of any non-cash
consideration, such determination shall be made on the Business Day preceding
the closing of the relevant Sale Transaction, except that if any part of the
aggregate consideration consists of marketable securities, for purposes of
determining the amount of the aggregate consideration, the value of those
securities shall be determined by using the average of the last sale prices for
those securities on the three (3) trading days ending on the last Business Day
preceding the closing of the relevant transaction.

 

“Closing Date” shall have the meaning set forth in Section 3.1(a).

 

“Closing Date Inventory Value” means the aggregate value of all the Inventories
of the Products owned by Seller (including finished goods to the extent used or
held for use by or for the benefit of Seller for the operation of the Business,
as currently conducted) as at 23:59 New York time on the Business Day
immediately preceding the Closing Date, determined on the basis of Seller’s cost
basis in such Inventories; provided, however, that the cost basis of any
Inventories that are damaged, defective or otherwise not saleable in the
ordinary course of business on customary terms shall be excluded from the
calculation of Closing Date Inventory Value.

 

“Closing Purchase Price” shall have the meaning set forth in Section 2.6(a).

 

“Code” means the Internal Revenue Code of 1986, as amended, from time to time.

 

“Collateral Source” shall have the meaning set forth in Section 9.7.

 

"Competing Business" shall have the meaning set forth in Section 7.1.

 

 -3- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Confidential Information” shall have the meaning set forth in the
Confidentiality Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement between Akrimax
Pharmaceuticals, LLC and Purchaser, dated June 30, 2015, as amended or
supplemented from time to time.

 

“Contingent Consideration” means any additional amount of cash and the fair
market value of all other property paid (including any amounts paid into escrow
and all contingent or future payments) to the Purchaser or its Affiliates in
connection with any Sale Transaction after the closing thereof above and beyond
the Closing Consideration paid in connection therewith, net of (i) income taxes
actually paid or payable by or on behalf of Purchaser or its Affiliates in
connection with the receipt of such consideration and (ii) reasonable
transaction costs associated with such Sale Transaction, including brokers’ fees
For purposes of determining the fair market value of any non-cash consideration,
such determination shall be made on the Business Day preceding the payment of
such non-cash consideration, except that if any part of the aggregate
consideration consists of marketable securities, for purposes of determining the
amount of the aggregate consideration, the value of those securities shall be
determined by using the average of the last sale prices for those securities on
the three (3) trading days ending on the last Business Day preceding the payment
of such non-cash consideration.

 

“Contract” means any binding contract, agreement, lease, license or commitment.

 

“Copyrights” shall have the meaning set forth in the definition for Intellectual
Property.

 

"Covered Proceeds" shall have the meaning set forth in Section 2.1(h).

 

[***] shall have the meaning set forth in Section 6.16.

 

“Dentons” shall have the meaning set forth in Section 11.17(b).

 

“Distribution Activities” shall have the meaning set forth in Section 6.8(d).

 

“Escrow Agent” means the Person mutually selected by Seller and Purchaser to
serve as escrow agent under the Escrow Agreement.

 

“Escrow Agreement” means an escrow agreement, in the form attached hereto as
Exhibit E.

 

“Excluded Assets” shall have the meaning set forth in Section 2.3.

 

“Exploitation” (including, with correlative meanings, the terms “Exploit” and
“Exploited”) means developing, commercializing, manufacturing, labeling,
packaging, marketing, promoting, selling, distributing and/or transporting.

 

 -4- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Excess Amount” shall have the meaning set forth in Section 9.11(a).

 

“FDA Act” means the Food, Drug and Cosmetics Act of 1938, as amended,
supplemented or replaced.

 

“Final Inventory Value” shall have the meaning set forth in Section 2.7(d).

 

“Final Judgment” shall have the meaning set forth in Section 9.11(b).

 

“Financial Statements” shall have the meaning set forth in Section 4.13(b).

 

“First Annual Period” shall have the meaning set forth in Section 2.8(a)(i).

 

“First Minimum Milestone Payment” shall have the meaning set forth in Section
2.8(b)(i).

 

“Fundamental Representations” shall have the meaning set forth in Section 9.5.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means any supranational, national, federal, state or
local or foreign judicial, legislative, executive or regulatory authority.

 

“Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals pertaining to the Products under the
applicable Laws of any Governmental Authority.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Gross Profit” means the amount equal to [***].

 

“Indemnity Notice” shall have the meaning set forth in Section 9.3(a).

 

“Indemnified Party” shall have the meaning set forth in Section 9.3(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 9.3(a).

 

“Indemnity Threshold” shall have the meaning set forth in Section 9.6(b).

 

“Independent Accountant” shall have the meaning set forth in Section 2.6(c).

 

 -5- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Intellectual Property” means any and all worldwide rights in, arising from or
associated with the following, whether protected, created or arising under the
Laws of the United States or any other jurisdiction or under any international
convention: (1) all patents and applications therefor and all reissues,
divisions, re-examinations, renewals, extensions, provisionals, substitutions,
continuations and continuations-in-part thereof, and equivalent or similar
rights anywhere in the world in inventions and discoveries including, without
limitation, invention disclosures (“Patent Rights”); (2) all trade secrets and
other proprietary information which derives independent economic value from not
being generally known to the public (collectively, “Trade Secrets”); (3) all
copyrights, copyrights registrations and applications therefor (“Copyrights”);
(4) all uniform resource locators, e-mail and other internet addresses and
domain names and applications and registrations therefor (“URLs”); (5) all trade
names, corporate names, logos, slogans, trade dress, trademarks, service marks,
and trademark and service mark registrations and applications therefor and all
goodwill associated therewith (“Trademarks”) and (6) any similar, corresponding
or equivalent rights to any of the foregoing anywhere in the world.

 

“Inventories” means all inventory of finished goods Products owned by Seller on
the Closing Date.

 

“Inventory Excess Amount” shall have the meaning set forth in Section
2.7(g)(ii).

 

“Inventory Shortfall Amount” shall have the meaning set forth in Section
2.7(g)(i).

 

“Knowledge of Purchaser” means the actual knowledge any of the individuals
listed on Schedule 1.1(a)(i) has or would have following reasonable inquiry into
the subject matter in the ordinary course of performing each of their respective
duties.

 

“Knowledge of Seller” means the actual knowledge any of the individuals listed
on Schedule 1.1(a)(ii) has or would have following reasonable inquiry into the
subject matter in the ordinary course of performing each of their respective
duties.

 

“Laws” means any federal, state, foreign or local law, common law, statute,
ordinance, rule, regulation, code or Governmental Order.

 

“Liabilities” means any and all Losses, debts, liabilities and obligations,
whether accrued or unaccrued, fixed, known or unknown, absolute or contingent,
matured or unmatured or determined or determinable, including all costs and
expenses relating thereto.

 

“Licensed Intellectual Property” shall have the meaning set forth in Section
4.9(b)(i).

 

“Licensed Know-How” shall have the meaning set forth in Section 6.12.

 

“Liens” means any lien, security interest, mortgage, pledge, assessment,
hypothecation, easement, title retention clause, title defect, right of first
refusal, charge or similar encumbrance.

 

 -6- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Loss” or “Losses” means any liabilities, losses, damages, fines or penalties
that are suffered or sustained, or that have required an outlay or payment of
cash or other non-cash consideration, whether resulting from a judgment, a
settlement or an award, including those arising out of any Proceeding, Law or
Contract, including the Taxes, costs and expenses (including reasonable fees and
expenses of counsel, consultants, experts, and other professional fees)
associated therewith.

 

“Lowenstein” shall have the meaning set forth in Section 11.17(a).

 

“Material Adverse Effect” means any event, fact, condition, occurrence, change
or effect that is or would reasonably be expected to be materially adverse to
the Exploitation of the Products or the Purchased Assets, taken as a whole;
provided, however, that none of the following shall be deemed, either alone or
in combination, to constitute a Material Adverse Effect, or be taken into
account in determining whether there has or will be a Material Adverse Effect:
(a) changes in political or economic conditions (including changes in interest
or exchange rates) in any country in which Purchased Assets are located or in
which the Business operates, or in the securities, syndicated loan, credit or
financial markets of any such country; (b) changes in general market conditions
affecting the Exploitation of the Products in general or within the United
States; (c) changes in GAAP; (d) changes or effects that arise out of or are
attributable to the acts or omissions of, or circumstances affecting, Purchaser
and/or its Affiliates; (e) changes or effects that generally affect the markets
in which the Products are Exploited; (f) changes or effects that arise out of or
are attributable to the commencement, occurrence, continuation or
intensification or reduction or cessation of any war (whether or not declared),
sabotage, armed hostilities or acts of terrorism; (g) changes or effects that
arise out of or are attributable to earthquakes, hurricanes or other natural
disasters, epidemics or other outbreaks of disease; (h) changes or effects that
relate to any failure by Seller to meet internal projections or forecasts for
any period (including with respect to the Purchased Assets or Products), or that
arise out of or are attributable to market conditions with respect to the
Products, including the availability of generic alternatives or alternative
therapies and treatments or the availability of Patent Rights; and (i) any
action taken by Seller as required by this Agreement or with Purchaser’s
consent, except, in the case of clauses (a), (b), (c), (e) and (f), for those
changes or effects that have a disproportionate impact on the Exploitation of
the Products relative to other comparable pharmaceutical products.

 

“Maximum Milestone Payment Amount” shall have the meaning set forth in Section
2.8(a)(ii).

 

“Milestone Overpayment” shall have the meaning set forth in Section 2.8(e)(iii).

 

"Milestone Payments" means any or all of the Annual Milestone Payments and/or
Quarterly Milestone Payments.

 

“Milestone Payments Escrow Fund” shall have the meaning set forth in Section
2.8(j).

 

“Milestone Payments Term” shall have the meaning set forth in Section
2.8(a)(ii).

 

 -7- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“NDC Number” means the unique 10-digit, 3-segment number assigned by the U.S.
Food & Drug Administration to each human drug processed for commercial
distribution, which number is published in the NDC Directory pursuant to Section
510 of the FDA Act.

 

“Net Sales” means the gross amount received by Purchaser or an Affiliate or
Subsidiary of Purchaser, as applicable, for sales of the Products (other than
applicable, sales, use or VAT Taxes), less the following deductions taken by the
Purchaser or an Affiliate or Subsidiary of Purchaser, as applicable, with
respect to such sales in accordance with GAAP:

 

(i)[***];

 

(ii)[***];

 

(iii)[***]; and

 

(iv)[***].

 

Notwithstanding the foregoing, sales of Products for patient assistance
programs, research or development or complimentary samples shall not be deemed
“sales” for purposes of calculating Net Sales.

 

"Non-Compete Period" has the meaning set forth in Section 7.1.

 

“NonFAMP Eligible Transactions” means those transactions relating to a Product
that are used to calculate the Non-Federal Average Manufacturer Price as defined
by Veteran’s Health Care Act of 1992.

 

“Objection Notice” shall have the meaning set forth in Section 2.7(c).

 

“Offset” shall have the meaning set forth in Section 9.11(a).

 

“Offset Amount” shall have the meaning set forth in Section 9.11(a).

 

“Offset Notification” shall have the meaning set forth in Section 9.11(b).

 

"Outside Date" shall have the meaning set forth in Section 10.1(b).

 

“Owned Intellectual Property” shall have the meaning set forth in Section
4.9(a).

 

“Partial Acceleration Milestone Payment” shall have the meaning set forth in
Section 2.8(h).

 

“Party” means each of Purchaser and Seller.

 

“Patent Rights” shall have the meaning set forth in the definition for
Intellectual Property.

 

 -8- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Permitted Encumbrances” means (i) statutory Liens arising by operation of Law
with respect to a Liability incurred in the ordinary course of business and
which is not delinquent; (ii) Liens for Taxes not yet subject to penalties for
nonpayment or that are being contested in good faith by appropriate proceedings;
(iii) mechanics’, materialmens’, carriers’, workmens’, warehousemens’,
repairmens’, landlords’ or other like Liens and security obligations that are
not delinquent; (iv) Liens set forth on Schedule 1.1(b) hereto, all of which
will be released and, as appropriate, removed of record, at or prior to the
Closing Date in accordance with the terms of this Agreement; and (v) Liens
arising under this Agreement.

 

“Person” means an individual, a limited liability company, joint venture, a
corporation, a partnership, an association, a trust, a division or operating
group of any of the foregoing or any other entity or organization.

 

“[***] Supply Agreement” shall have the meaning set forth in Section
3.1(b)(xiii).

 

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.

 

“Proceeding” means any claim, action, arbitration, mediation, hearing,
proceeding, suit, warning letter, or notice of violation.

 

“Product Registrations” means all Governmental Authorizations (including NDAs,
ANDAs and INDs) and comparable regulatory filings granted to Seller or any
Affiliate thereof by, or applications therefor in the name of Seller or any
Affiliate thereof that are pending with, any Governmental Authority (including
applications that are in the process of being prepared by Seller or any
Affiliate thereof) required to manufacture, commercialize, develop, package,
label, store, use, market, import, export, distribute and/or sell any of the
Products.

 

“Products” means the products listed on Schedule 1.1(c) hereto.

 

“Property Taxes” shall have the meaning set forth in Section 11.8(b).

 

“Purchased Assets” shall have the meaning set forth in Section 2.1, it being
understood that the Purchased Assets do not include the Excluded Assets.

 

“Purchased Documents” means originals, or if originals are unavailable, copies
of all books, records, files and papers, whether in hard copy or computer
format, to the extent related to the Products or Product Registrations
(including with respect to research and development, medical safety or
regulatory affairs), including (i) all documents, if any, relating to the
calculation of baseline AMP (but excluding any proprietary methodology documents
created by Seller or any of its Affiliates with respect to the calculation of
baseline AMP), (ii) an electronic version of each Product’s Medical Information
Inquiry Database and the documents set forth in Schedule 1.1(d), (iii) any and
all regulatory files (including correspondence with regulatory authorities)
owned by or in the possession or control of Seller or any Affiliate thereof to
the extent relating to the Purchased Assets or the operation of the Business
(including safety and adverse event data) and (iv) copies of all books, records,
files and papers, whether in hard copy or computer format, to the extent related
to NonFAMP Eligible Transactions from the third fiscal quarter of 2012 through
the Closing Date.

 

 -9- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Purchase Price” shall have the meaning set forth in Section 2.6(a).

 

“Purchaser” has the meaning set forth in the preamble of this Agreement.

 

“Purchaser Disclosure Schedules” shall have the meaning set forth in Article V.

 

“Purchaser Indemnified Parties” shall have the meaning set forth in Section 9.1.

 

“Quarterly Milestone Payment” shall have the meaning set forth in Section
2.8(c)(i)Section 2.8(a)(ii).

 

“Quarterly Reports” shall have the meaning set forth in Section 2.8(d).

 

“Representatives” means, with respect to any Person, the directors, managers,
employees, independent contractors, agents or consultants of such Person.

 

“Required Third Party Consents” means the consents and approvals set forth on
Schedule 1.1(e).

 

“Retained Liabilities” shall have the meaning set forth in Section 2.5.

 

"Sale Profit" shall have the meaning set forth in Section 2.8(h).

 

“Sale Transaction” shall have the meaning set forth in Section 2.8(h).

 

“Second Annual Period” shall have the meaning set forth in Section 2.8(b)(ii).

 

“Second Minimum Milestone Payment” shall have the meaning set forth in Section
2.8(b)(ii).

 

“Seller” shall have the meaning set forth in the preamble of this Agreement.

 

“Seller Company Identifiers” shall have the meaning set forth in Section 6.7(a).

 

“Seller Disclosure Schedules” shall have the meaning set forth in Article IV.

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.2.

 

“Services Agreement” means a services agreement, dated as of the Closing Date,
in the form set forth as Exhibit A hereto.

 

 -10- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Side Letter” shall have the meaning set forth in Section 3.1(b)(xiv).

 

“Solvent”, when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair saleable value” of the assets of such
Person on a going concern basis will, as of such date, exceed (i) the value of
all “liabilities of such Person, including contingent and other liabilities” as
of such date, as such quoted terms are generally determined in accordance with
applicable United States federal laws governing determinations of the insolvency
of debtors and (ii) the amount that will be required to pay the probable
liabilities of such Person on its existing debts (including contingent
liabilities) as such debts become absolute and matured, (b) such Person will not
have, as of such date, an unreasonably small amount of capital for the operation
of the businesses in which it is engaged or proposed to be engaged following
such date and (c) such Person will be able to pay its liabilities, including
contingent and other liabilities, as they mature. For purposes of this
definition, each of the phrases “not have an unreasonably small amount of
capital for the operation of the businesses in which it is engaged or proposed
to be engaged” and “able to pay its liabilities, including contingent and other
liabilities, as they mature” means that such Person will be able to generate
enough cash from operations, asset dispositions or refinancing, or a combination
thereof, to meet its obligations as they become due.

 

“Subsidiary” or “Subsidiaries” means an entity as to which Seller or Purchaser
or any other relevant entity, as the case may be, owns directly or indirectly
50% or more of the voting power or other similar interests. Any Person which
comes within this definition as of the date of this Agreement but thereafter
fails to meet such definition shall from and after such time not be deemed to be
a Subsidiary of Seller or Purchaser or any other relevant entity, as the case
may be. Similarly, any Person which does not come within such definition as of
the date of this Agreement but which thereafter meets such definition shall,
from and after such time, be deemed to be a Subsidiary of Seller or Purchaser or
any other relevant entity, as the case may be.

 

“Tax” or “Taxes” means all taxes, levies or other assessments, including income,
excise, property, sales or use, value added, profits, license, withholding (with
respect to compensation or otherwise), payroll, employment, net worth, capital
gains, transfer, stamp, social security, environmental, occupation and franchise
taxes, imposed by any Taxing Authority, and including any interest, penalties
and additions attributable thereto.

 

“Tax Return” or “Tax Returns” means any return, report, declaration, information
return, statement or other document filed or required to be filed with any
Taxing Authority, in connection with the determination, assessment or collection
of any Tax or the administration of any Laws relating to any Tax.

 

“Taxing Authority” means any Governmental Authority, body or instrumentality
exercising any authority to impose, regulate or administer the imposition of
Taxes.

 

“Territory” means the United States and its territories and possessions,
including Puerto Rico and U.S. military bases abroad.

 

 -11- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Third Party Claim” shall have the meaning set forth in Section 9.4(a).

 

“Total Consideration” means the total amount of Closing Consideration and
Contingent Consideration in connection with any Sale Transaction.

 

“Trade Secrets” shall have the meaning set forth in the definition for
Intellectual Property.

 

“Trademarks” shall have the meaning set forth in the definition for Intellectual
Property.

 

“Trademark License-Back Agreement” means a trademark license agreement, dated as
of the Closing Date, in the form set forth as Exhibit B hereto.

 

“Transfer Taxes” means any federal, state, county, local, foreign and other
sales, use, transfer, value added, conveyance, documentary transfer, stamp,
recording, registration or other similar Tax (including any notarial fee)
imposed in connection with, or otherwise relating to, the transactions
contemplated by this Agreement or the recording of any sale, transfer or
assignment of property (or any interest therein) effected pursuant to this
Agreement.

 

“Treasury Regulations” means the regulations promulgated by the Treasury
Department under the Code.

 

“Unaudited Financial Statements” shall have the meaning set forth in Section
4.13(b).

 

“URLs” shall have the meaning set forth in the definition for Intellectual
Property.

 

“Withheld Milestone Payments” shall have the meaning set forth in Section
9.11(a).

 

Section 1.2           Other Definitional and Interpretive Provisions. (a) The
words “hereof”, “herein”, “hereto” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

(b)          The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.

 

(c)          The terms “dollars” and “$” shall mean United States of America
dollars.

 

(d)          The term “including” (and with correlative meaning “include”) shall
mean “including, without limitation.”

 

 -12- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          Reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity.

 

(f)          Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof.

 

(g)          When a reference is made in this Agreement to an Article, a
Section, an Exhibit or a Schedule, such reference shall be to an Article of, a
Section of, an Exhibit to or a Schedule to, this Agreement unless otherwise
indicated.

 

(h)          The Parties acknowledge that: (i) this Agreement is the result of
negotiations between the Parties and shall not be deemed or construed as having
been drafted by any one Party; (ii) each Party and its counsel have reviewed and
negotiated the terms and provisions of this Agreement (including any exhibits
and disclosure schedules attached hereto) and have contributed to its revision;
(iii) the rule of construction to the effect that any ambiguities are resolved
against the drafting party shall not be employed in the interpretation of this
Agreement; and (iv) the terms and provisions of this Agreement shall be
construed fairly as to all Parties and not in favor of or against any Party,
regardless of which party was generally responsible for the preparation of this
Agreement.

 

Article II

 

PURCHASE AND SALE

 

Section 2.1           Purchase and Sale of Assets. Upon the terms and subject to
the conditions set forth herein, at the Closing, Seller shall sell, convey,
assign and transfer to Purchaser, and Purchaser shall purchase, acquire and
accept from Seller, free and clear of all Liens, other than Permitted
Encumbrances, all of Seller’s right, title and interest in, to and under those
assets described in the following clauses (a) through (i) related to Seller’s
Products (collectively, the “Purchased Assets”):

 

(a)          all the Contracts relating to the Products set forth on Schedule
2.1(a), including with respect to the Licensed Intellectual Property (the
“Assumed Contracts”);

 

(b)          all of the Owned Intellectual Property;

 

(c)          all Product Registrations;

 

(d)          all customer lists for each Product and research data to the extent
related to the Products and in the possession or control of Seller or any
Affiliate thereof;

 

(e)          all Inventories;

 

 -13- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(f)          all the Purchased Documents; provided, however, that Seller shall
have the right to retain one copy (subject to the confidentiality provisions set
forth in Section 6.11) of all or any portion of the Purchased Documents to
comply with applicable Laws and regulatory guidance;

 

(g)          all refunds for Taxes relating to the Purchased Assets with respect
to a Post-Closing Tax Period;

 

(h)          all of Seller’s rights under warranties, guaranties, indemnities
and similar rights against third parties, including any predecessors in title,
to the extent related to the Assumed Liabilities or the Exploitation of the
Purchased Assets and the Products on or after the Closing Date, including rights
to proceeds under insurance policies in respect of damage or loss to the
Purchased Assets which have not been fully remediated as of the Closing
(“Covered Proceeds”); and

 

(i)          all of Seller’s claims, counterclaims, causes of action and all
other rights of any kind against any third party in connection with the Assumed
Liabilities or related to the Exploitation of the Purchased Assets on or after
the Closing Date.

 

Section 2.2           Consents. Purchaser acknowledges that certain consents to
the transactions contemplated by this Agreement (other than the Required Third
Party Consents) may be required from counterparties to Contracts and that such
consents may not be obtained prior to Closing. Seller shall use its commercially
reasonable efforts (which shall not require Seller to pay any money or other
consideration to any Person, to initiate any claim or proceeding against any
Person or to otherwise grant any accommodation (financial or otherwise) to any
Person) (i) to obtain such approval or consent and (ii) if such approval or
consent cannot be obtained, to secure an arrangement reasonably satisfactory to
Purchaser ensuring that Purchaser will receive the benefits under the Purchased
Asset for which such consent is being sought and Purchaser will bear the burden
of the Liabilities related to such Purchased Asset; provided, however, that
notwithstanding anything to the contrary herein or otherwise (A) Seller shall
have no obligation to obtain such consent or approval or to provide such an
alternative arrangement other than the undertaking to use commercially
reasonable efforts to obtain or provide the same as set forth in this ‎Section
2.2, and (B) Purchaser shall indemnify Seller in respect of all Liabilities
incurred by Seller in respect of any such alternative arrangement and the
underlying Purchased Asset. To the extent that, in connection with obtaining a
third party’s consent under any Assumed Contract, one or more of the parties
hereto enter into an agreement with such third party that provides for an
allocation of Liability among the parties hereto with respect to such Assumed
Contract that is inconsistent with the terms of this Agreement, the parties
agree that, as among themselves, the provisions of this Agreement shall control.

 

Section 2.3           Excluded Assets. Nothing herein contained shall be deemed
to sell, transfer, assign or convey the Excluded Assets to Purchaser, and Seller
shall retain all right, title and interest to, in and under the Excluded Assets.
“Excluded Assets” means all assets, properties, interests and rights of Seller
other than the Purchased Assets to be sold by Seller, including each of the
following assets:

 

 -14- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(a)           all cash, cash equivalents, bank deposits or similar cash items
and accounts receivable of Seller;

 

(b)           all books and records of Seller other than the Purchased
Documents; provided, however, that Purchaser shall have the right to make copies
of any portions of any such retained books and records to the extent related to
any of the Purchased Assets;

 

(c)           all rights of Seller to (i) the Seller Company Identifiers and
(ii) any other Intellectual Property, other than Intellectual Property included
in the Purchased Assets;

 

(d)           all insurance policies or rights to proceeds thereof relating to
the Purchased Assets or the Products (except Covered Proceeds);

 

(e)           subject to Section 2.1(i), all rights, claims or causes of action
of Seller against third parties in connection with the Exploitation of the
Purchased Assets and the Products prior to the Closing Date;

 

(f)           all Tax Returns and financial statements of Seller and all records
(including working papers) related thereto;

 

(g)          all refunds for Taxes relating to the Purchased Assets with respect
to a Pre-Closing Tax Period;

 

(h)          all of Seller’s rights in respect of real property, including
leasehold interests;

 

(i)           the membership interests in and other equity or ownership
interests in Seller;

 

(j)           all rights that accrue to Seller under this Agreement and the
Ancillary Agreements; and

 

(k)           all of Seller’s causes of action, claims, credits, demands or
rights of set-off against third parties, to the extent related to any Excluded
Asset.

 

Section 2.4           Assumption of Liabilities.

 

(a)          Upon the terms and subject to the conditions of this Agreement,
Purchaser agrees, effective at the Closing, to assume and to satisfy and
discharge when due the Liabilities of Seller (other than the Retained
Liabilities), specifically set forth below (all of such Liabilities and other
than the Retained Liabilities being herein collectively referred to as the
“Assumed Liabilities”):

 

(i)          all Liabilities arising from the Exploitation of any Products after
the Closing Date, including Liabilities for returns, rebates and chargebacks
related to any of the Products shipped after the Closing Date;

 

 -15- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         all Liabilities for Taxes relating to the Purchased Assets or the
Products with respect to a Post-Closing Tax Period, including those allocated in
accordance with Section 11.8(b);

 

(iii)        all Liabilities for materials and services relating to the
Purchased Assets contracted for in the ordinary course of business prior to the
Closing pursuant to an Assumed Contract, but scheduled to be delivered or
provided thereafter, and all Liabilities to customers under purchase orders for
Products that have not yet been shipped at Closing, in each case to the extent
not related to any breach of Seller occurring prior to the Closing;

 

(iv)        all Liabilities under Assumed Contracts (including Liabilities to
customers under purchase orders made in the ordinary course of the sale and
marketing of the Products consistent with past practice for any Product that has
not been shipped prior to the Closing) relating to the period following the
Closing Date, other than any Liabilities to the extent arising out of, or
resulting from, a breach of any such Assumed Contract by Seller prior to the
Closing Date;

 

(v)         all Liabilities arising out of or relating to any product liability,
breach of warranty or similar claim for injury to any Person or property that
resulted from the use or misuse of the Products on or after the Closing Date or
otherwise relates to the Products sold (including any Proceeding relating to any
such Liabilities) on or after the Closing Date, which, in the case of any split
lots of Product, shall be determined based on the percentage of any such lot
sold on or after the Closing Date;

 

(vi)        all other Liabilities relating to the Purchased Assets or the
Products, or Purchaser’s use thereof, solely to the extent that such are not
Retained Liabilities, including to any Governmental Authority, and all fees
arising from or related to any Product Registrations and Intellectual Property
included in the Purchased Assets, but only to the extent not related to or
arising out of any act, omission or event occurring prior to the Closing; and

 

(vii)       all Liabilities for branded prescription drug fees allocable to the
period on and after the Closing Date.

 

Section 2.5           Retained Liabilities. Notwithstanding any provision in
this Agreement, Seller shall retain and be responsible only for the following
Liabilities (the “Retained Liabilities”):

 

(a)           all Liabilities of Seller and/or any Affiliate of Seller other
than Assumed Liabilities, including all Liabilities related to the Excluded
Assets;

 

(b)           all Liabilities of Seller and/or any of its Affiliates under the
Ancillary Agreements;

 

 -16- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)           all Liabilities of Seller and/or any of its Affiliates in respect
of any Proceeding (whether class, individual or otherwise in nature, in law or
in equity) commenced or asserted prior to the Closing, or based on acts or
omissions of Seller and/or any of its Affiliates or their respective
equityholders, officers, directors or managers occurring prior to the Closing,
and arising out of or to the extent relating to or otherwise in any way relating
to the Purchased Assets or the Products, including, without limitation, any
Liability to any equityholder of Seller or any Affiliate of Seller and including
all Liabilities arising out of or related to the litigation described on
Schedule 4.6 of the Seller Disclosure Schedules;

 

(d)           all Liabilities of Seller to its suppliers for materials and
services relating to the Products that were delivered or provided to Seller
prior to Closing;

 

(e)           all Liabilities arising out of or relating to any product
liability, breach of warranty or similar claim for injury to any Person or
property that resulted from the use or misuse of the Products prior to the
Closing Date or otherwise relates to the Products sold (including any Proceeding
relating to any such Liabilities) prior to the Closing Date, which, in the case
of any split lots of Product, shall be determined based on the percentage of any
such lot sold prior to the Closing Date;

 

(f)            any Liability under Seller’s employee benefits or compensation
arrangements;

 

(g)           all Liabilities for branded prescription drug fees allocable to
the period prior to the Closing Date;

 

(h)           all Liabilities for Taxes relating to the Purchased Assets or the
Products with respect to a Pre-Closing Tax Period, including those allocated in
accordance with Section 11.8(b); and

 

(i)            all amounts required to be paid under and in connection with the
termination of the [***] Supply Agreement.

 

Section 2.6           Purchase Price.

 

(a)           On the terms and subject to the conditions set forth herein, in
consideration of the sale and transfer of the Purchased Assets, at the Closing,
Purchaser shall (i) assume the Assumed Liabilities and (ii) pay an amount in
cash equal to Sixty Million Dollars ($60,000,000) (the “Closing Purchase Price”
and together with the aggregate amount of all Milestone Payments to be made
pursuant to, and in accordance with Section 2.8 hereof, the “Purchase Price”) to
Seller in immediately available funds by wire transfer to the account(s)
specified in written instructions given by Seller to Purchaser not less than two
(2) Business Days prior to the Closing.

 

 -17- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          To the extent that Purchaser is required under any provision of Law
to deduct and withhold Taxes on any payment hereunder, Purchaser shall withhold
and deduct from the Purchase Price such required amounts and such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Persons in respect of which such deductions and withholdings were made;
provided, however, that Purchaser may deduct such amounts only if Purchaser
shall (i) give Seller reasonable advance notice of the intention to make such
deduction or withholding; (ii) explain the basis for such deduction or
withholding, and (iii) cooperate with Seller to the extent reasonably requested
to obtain any applicable reduction of or relief from such deduction or
withholding; provided, further, that, except as otherwise required by Law or
applicable court order, Purchaser shall not withhold any portion of the Purchase
Price if Seller delivers a non-foreign affidavit under Section 1445 of the Code
and the Treasury Regulations promulgated thereunder.

 

(c)          The allocation of the Purchase Price among the Purchased Assets and
Assumed Liabilities shall be prepared by Purchaser within ninety (90) days
following the Closing. Purchaser shall deliver to Seller a copy of such proposed
allocation promptly after Purchaser’s determination of the proposed allocation,
and Seller shall have the right to review and raise any objections in writing to
the proposed allocation during the fifteen (15) day period after Seller’s
receipt thereof. If Seller does not notify Purchaser in writing of a
disagreement with the proposed allocation during such fifteen (15) day period,
the proposed allocation shall become final. If Seller disagrees with respect to
any item in the allocation, the Parties shall negotiate in good faith to resolve
the dispute. If the Parties are unable to agree on the allocation within thirty
(30) days after the commencement of such good faith negotiations (or such longer
period as Seller and Purchaser may mutually agree in writing), then the parties
shall refer such dispute to an independent internationally recognized accounting
firm (“Independent Accountant”) at that time to review the allocation, and make
a determination as to the resolution of such allocation. The determination of
the Independent Accountant regarding the allocation shall be delivered as soon
as practicable following engagement of the Independent Accountant, but in no
event more than sixty (60) days thereafter, and shall be final, conclusive and
binding upon Seller and Purchaser, and Purchaser shall revise the original
proposed allocation accordingly. Seller, on the one hand, and Purchaser on the
other hand, shall each pay one-half of the cost of the Independent Accountant.
The finalized allocation shall be binding on Seller and Purchaser for all Tax
reporting purposes and Seller and Purchaser agree to refrain from taking any
position inconsistent therewith, unless required by applicable Law or a final
determination of a Taxing Authority.

 

Section 2.7           Purchase Price Adjustment.

 

(a)          On the Closing Date, Seller shall deliver to Purchaser a statement
(the “Closing Statement”) containing Seller’s final calculation of the Closing
Date Inventory Value and shall be accompanied with reasonably detailed
documentation supporting Seller’s calculation thereof. The Closing Statement
will be in the form as set forth in Schedule 2.7(a).

 

 -18- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          The Purchaser will have a period of twenty (20) Business Days to
review the Closing Statement and all calculations set forth therein. Seller
shall give Purchaser (upon reasonable advance notice and during normal business
hours in a manner that does not materially interfere with Seller’s business)
reasonable access to the applicable personnel and books and records of Seller
and its Affiliates as reasonably requested by Purchaser, as well as use
commercially reasonable efforts to cause [***] to provide Purchaser reasonable
access to the premises of [***] and the records kept by them of the Inventories,
to reasonably enable Purchaser to fully review the Closing Statement and such
access shall be provided in a timely manner to allow Purchaser to complete such
review in such twenty (20) Business Day period.

 

(c)           The Closing Statement shall be conclusive of the amount of the
Closing Date Inventory Value and shall be final and binding upon the Parties
unless on or before the twentieth (20th) Business Day after the date on which
the Closing Statement is delivered to Purchaser, Purchaser delivers to Seller a
notice of objection (an “Objection Notice”) to any matter stated in the Closing
Statement. Any Objection Notice shall specify, in reasonable detail to the
extent Purchaser has the available information, those items or amounts as to
which Purchaser disputes in good faith and Purchaser shall be deemed to have
agreed with all other items and amounts contained in the Closing Statement and
the calculations of the Closing Date Inventory Value set forth therein.

 

(d)          If Purchaser fails to deliver an Objection Notice within such
twenty (20) Business Day period, Purchaser shall be deemed to have waived its
rights to contest the Closing Statement and the calculation of the Closing Date
Inventory Value set forth therein shall be deemed to be final and binding upon
the Parties (the “Final Inventory Value”) and such amount shall be used for the
purposes of adjustment of the Maximum Milestone Payment Amount pursuant to
Section 2.7(g).

 

(e)          If Purchaser delivers an Objection Notice to Seller on or before
such twenty (20) Business Day period, then the Parties shall meet within ten
(10) Business Days after Purchaser delivers an Objection Notice, by telephone or
at a mutually agreeable location to discuss in good faith and attempt to
reconcile their differences with respect to the amount of the Closing Date
Inventory Value that is being challenged by Purchaser (the “Challenged
Amount(s)”). In the event the Parties are unable to reach agreement on the
Challenged Amounts, either Party may at any time thereafter submit such
remaining disagreements to the Independent Accountant.

 

(f)          The Parties shall use commercially reasonable efforts to cause the
Independent Accountant, once appointed, to resolve all remaining disagreements
with respect to Challenged Amounts as soon as practicable, but in any event
shall direct the Independent Accountant to render a determination within thirty
(30) days after retention of the Independent Accountant. Each Party will be
afforded the opportunity to present to the Independent Accountant any material
such Party deems relevant to the determination. The Independent Accountant shall
consider only those items and amounts in Purchaser’s and Seller’s respective
calculations of the Challenged Amounts that are identified as being items and
amounts to which Purchaser and Seller have been unable to agree. In resolving
any disputed item, the Independent Accountant may not assign a value to any item
greater than the greatest value for such item claimed by either Party or less
than the smallest value for such item claimed by either Party. The Independent
Accountant’s determination of the Challenged Amounts shall be based solely on
written materials submitted by the Parties (i.e., not on independent review) and
on the definitions included in this Agreement. The determination of the
Independent Accountant shall be conclusive and binding upon the Parties and
shall not be subject to appeal or further review and shall be deemed as the
Final Inventory Value for all purposes hereunder. The costs and expenses of the
Independent Accountant in determining any Challenged Amounts shall be borne
equally by Purchaser, on the one hand, and Seller, on the other hand.

 

 -19- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(g)           On the date of the binding determination of the Final Inventory
Value pursuant to the terms of this Section 2.7, either (as applicable);

 

(i)          the value of the Maximum Milestone Payment Amount for all purposes
hereunder shall be deemed decreased dollar for dollar by the amount by which the
Final Inventory Value is less than [***] (the “Inventory Shortfall Amount”) or

 

(ii)         the value of the Maximum Milestone Payment Amount for all purposes
hereunder shall be increased dollar for dollar by the amount by which the Final
Inventory Value exceeds [***] (the “Inventory Excess Amount”).

 

Section 2.8           Milestone Payments.

 

(a)           Milestone Payments.

 

(i)          As additional consideration for the Purchased Assets above and
beyond the Closing Purchase Price, Purchaser shall make Annual Milestone
Payments (as defined below) to Seller upon the achievement of certain Gross
Profit goals in accordance with the specific terms of this Section 2.8. Annual
Milestone Payments (as defined below) shall be earned and payable in accordance
with the terms of this Section 2.8, when, in respect of each applicable four
calendar quarter period during the Milestone Payments Term beginning on April 1
and ending on the subsequent March 31 of the following calendar year (each an
“Annual Period”, other than in respect of the first period which shall run from
the Closing Date through and including March 31, 2017, hereinafter referred to
as the “First Annual Period”), Gross Profit arising out of the sale of the
Products in each such Annual Period, or the First Annual Period, as applicable,
exceeds [***] (an “Annual Gross Profit Milestone”).

 

(ii)         During the period from and after the Closing Date, through the
[***] anniversary thereof (the “Milestone Payments Term”), if an Annual Gross
Profit Milestone is met, Seller shall be entitled to receive from Purchaser an
aggregate amount equal to [***] of all of Purchaser’s Gross Profit in excess of
[***] arising out of Purchaser’s sale of the Products in such applicable Annual
Period (or with respect to the First Annual Period, from the Closing Date
through and including March 31, 2017) (each payment in respect of an Annual
Gross Profit Milestone, an “Annual Milestone Payment”); provided, that the
aggregate sum of all Annual Milestone Payments made to Seller pursuant to this
Agreement shall not exceed [***], minus any Offset Amounts claimed by Purchaser
under Section 9.11 and subject to adjustment in accordance with Section 2.7(f)
(the “Maximum Milestone Payment Amount”).

 

 -20- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)           Minimum Milestone Payments.

 

(i)          In respect of the First Annual Period, Seller shall be entitled to
a minimum Annual Milestone Payment of [***] less the aggregate amount in respect
of any Offset Amount claimed by Purchaser in accordance with Section 9.11 less,
if applicable, the Inventory Shortfall Amount, or plus, if applicable, the
Inventory Excess Amount (the “First Minimum Milestone Payment”); provided, that
in the event the Inventory Shortfall Amount exceeds [***], such excess (the
"Inventory Shortfall Excess") shall reduce future Milestone Payments until the
Inventory Shortfall Excess has been reduced to $0; and

 

(ii)         In respect of the Annual Period from April 1, 2017 and ending on
March 31, 2018 (the “Second Annual Period”), Seller shall be entitled to a
minimum Annual Milestone Payment of [***] less the aggregate amount of any
Offset Amount claimed by Purchaser in accordance with Section 9.11 and less the
Inventory Shortfall Excess, if any (the “Second Minimum Milestone Payment”).

 

(c)           Quarterly Advances Against Annual Milestone Payments.

 

(i)          During each Annual Period throughout the Milestone Payments Term,
Purchaser shall make quarterly payments to Seller, as advances against the
Annual Milestone Payments to be make for such Annual Period (each, a “Quarterly
Milestone Payment”), as follows:

 

(A)         In respect of the First Annual Period, Purchaser shall pay to Seller
an amount equal to 25% of the First Minimum Milestone Payment on June 30, 2016
and on the last day of each of the next three calendar quarters;

 

(B)         In respect of the Second Annual Period, Purchaser shall pay to
Seller an amount equal to 25% of the Second Minimum Milestone Payment on June
30, 2017 and on the last day of each of the next three calendar quarters; and

 

(C)         In respect of each Annual Period after the Second Annual Period,
Purchaser will make Quarterly Milestone Payments to Seller on the last day of
each calendar quarter during such Annual Period equal to 25% of 90% of
Purchaser’s good faith estimate of the Annual Milestone Payment expected to be
due for such Annual Period (calculated based on Purchaser’s budget for Gross
Profit attributable to Net Sales of the Products for such Annual Period). A copy
of the budget, and any revisions thereof, in each case prepared in good faith by
Purchaser, shall be delivered to Seller no later than thirty (30) days after the
start of any such Annual Period, or thirty (30) days after such revisions are
made.

 

 -21- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         All required Quarterly Milestone Payments shall be subject to
reduction (without duplication) to the extent of any Inventory Shortfall Excess
and any Withheld Milestone Payments created pursuant to Section 9.11 below.

 

(iii)        All or a portion of the Quarterly Milestone Payments made pursuant
to clause (i)(C) above shall be subject to repayment to Purchaser in the
circumstances set forth in Section 2.8(e) below based on the calculation of
Gross Profit for the relevant Annual Period. The Quarterly Milestone Payments
made pursuant to clauses (c)(i)(A) or (B) represent the Minimum Annual Milestone
Payments due for the First Annual Period and Second Annual Period, respectively,
and are not subject to repayment under Section 2.8(e) below.

 

(d)           Quarterly Reports.

 

No later than forty-five (45) days after the end of each calendar quarter,
commencing with the quarter ending June 30, 2016, Purchaser shall provide to
Seller, a statement for such calendar quarter containing (i) a Net Sales and a
Gross Profit summary showing all sales of the Products by customer and units,
(ii) a summary of all deductions relevant to the calculation of Gross Profit of
the Products for such calendar quarter, together with copies of all material
documentation to support allowable deductions used in computing Gross Profit of
the Products during such calendar quarter, (iii) any applicable Offset
notification or notification of Withheld Milestone Payments in accordance with
the terms of Section 9.11, and (iv) a summary of all payments of Contingent
Consideration received by Purchaser or its Affiliates during such calendar
quarter in connection with any Sale Transaction (the “Quarterly Reports”). It is
understood that such Quarterly Reports will be provided for information purposes
only.

 

(e)           Annual Milestone Payment Statements and Calculation of Annual
Milestone Payments.

 

(i)          No later than sixty (60) days after the end of each Annual Period,
Purchaser shall deliver to Seller, an annual statement (an “Annual Milestone
Payment Statement”), containing (i) a report on Net Sales for the four calendar
quarters of the Annual Period in the same format as the Quarterly Reports and
containing the same level of detail, (ii) a reasonably detailed calculation of
Purchaser’s annual Gross Profit related to the Products for such Annual Period,
which shall be calculated in accordance with GAAP, (iii) a list of all Quarterly
Milestone Payments previously made as an advance against such Annual Milestone
Payment, (iv) a list of all payments of Contingent Consideration received by
Purchaser or its Affiliates during such Annual Period in connection with any
Sale Transaction, and (iv) a certificate signed by the Chief Financial Officer
of Purchaser certifying that to the best of his or her knowledge, information
and belief, after reasonable investigation, the information set forth in the
Annual Milestone Payment Statement is true and correct in all material respects.
Such Annual Milestone Payment Statement shall set forth the total aggregate
amount of each of (A) the Annual Milestone Payment, and (B) the portion of any
Contingent Consideration, that in each case Seller is entitled to receive from
Purchaser for the relevant Annual Period and the remaining amount of the Annual
Milestone Payment to be paid or the amount of any overpayment thereof.

 

 -22- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         Any Annual Milestone Payment due under this Section 2.8 shall be
computed by deducting therefrom all Quarterly Milestone Payments and Withheld
Milestone Payments allocable thereto, and any balance due to Seller shall be
paid by Purchaser, not later than five (5) Business Days following the final
determination of the amount of such Annual Milestone Payment in accordance with
the terms of Section 2.8(f); provided, however that the Annual Milestone Payment
for the First Annual Period will not be less than the First Minimum Milestone
Payment and the Annual Milestone Payment for the Second Annual Period will not
be less than the Second Minimum Milestone Payment.

 

(iii)        In the event that during any Annual Period, the aggregate of the
four Quarterly Milestone Payments is greater than the final determination of the
amount of the Annual Milestone Payment, Purchaser shall be entitled to offset
the amount of (A) the aggregate sum of the four Quarterly Milestone Payments
previously made in respect of such Annual Period less (B) the applicable finally
determined Annual Milestone Payment (the “Milestone Overpayment”), against
future Quarterly Milestone Payments which Purchaser is obligated to make to
Seller. In the event that the Purchaser is not able to offset the entire amount
of the Milestone Overpayment against the next two subsequent Quarterly Milestone
Payments following the final determination of any Annual Milestone Payment, then
Seller shall pay to Purchaser the difference equal to (A) the Milestone
Overpayment less (B) the amount of the Milestone Overpayment offset by the
Purchaser against such subsequent two Quarterly Milestone Payments, not later
than five (5) Business Days following demand therefor by Purchaser.

 

(f)           Procedures Applicable to Annual Milestone Payments Dispute
Resolutions.

 

(i)          Seller will have a period of twenty (20) Business Days to review
the Annual Milestone Payment Statement and all calculations set forth therein.
Purchaser shall give Seller access to the relevant financial personnel and books
and records of Purchaser as reasonably requested by Purchaser to enable it to
fully review the Annual Milestone Payment Statement and such access shall be
provided in a timely manner to allow Seller to complete such review in such
twenty (20) Business Day period.

 

 -23- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         The Annual Milestone Payment Statement shall be conclusive of the
amount of the applicable Annual Milestone Payment and (if applicable) the
portion of any Contingent Consideration payable to Seller pursuant to the terms
of this Agreement, and shall be final and binding upon the Parties unless before
the twentieth (20th) Business Day after the date on which the Annual Milestone
Payment Statement is delivered to Seller, Seller delivers to Purchaser an
Objection Notice to any matter stated in the Annual Milestone Payment Statement.
Any Objection Notice shall specify, in reasonable detail, those items or amounts
as to which Seller disputes in good faith, and Seller shall be deemed to have
agreed with all other items and amounts contained in the Annual Milestone
Payment Statement and the calculations of the Annual Milestone Payment and (if
applicable) the portion of any Contingent Consideration payable to Seller set
forth therein.

 

(iii)         If Seller fails to deliver an Objection Notice within such twenty
(20) Business Day period, Seller shall be deemed to have waived its rights to
contest the Annual Milestone Payment Statement and the calculation of the Annual
Milestone Payment and (if applicable) the portion of any Contingent
Consideration payable to Seller set forth therein shall be deemed to be final
and binding upon the Parties.

 

(iv)        If Seller delivers an Objection Notice to Purchaser on or before
such twenty (20) Business Day period, then the Parties shall meet within ten
(10) Business Days after Seller delivers an Objection Notice, by telephone or at
a mutually agreeable location to discuss in good faith and attempt to reconcile
their differences with respect to the Annual Milestone Payment Statement or the
amount of the Annual Milestone Payment or portion of any Contingent
Consideration that is being challenged by Seller (the “Challenged Amount(s)”).
In the event the Parties are unable to reach agreement on the Challenged
Amounts, Seller may at any time thereafter submit such remaining disagreements
to the Independent Accountant.

 

(v)         The Parties shall use commercially reasonable efforts to cause the
Independent Accountant, once appointed, to resolve all remaining disagreements
with respect to Challenged Amounts as soon as practicable, but in any event
shall direct the Independent Accountant to render a determination within thirty
(30) days after retention of the Independent Accountant. The Independent
Accountant shall be granted access to the records of Purchaser during reasonable
business hours for the purpose of verifying, at Seller’s expense, Gross Profit
for the Annual Period under review. The results of the Independent Accountant’s
audit shall be final and binding on all Parties. If Purchaser or Seller is
required to reimburse the other Party for an underpayment or overpayment (in any
amount) such Party shall do so within five (5) Business Days of their receipt of
notice of the results of the Independent Accountant’s audit.

 

 -24- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(g)           Full Acceleration of Milestone Payments. If any of the following
events occurs at any time prior to expiration of the Milestone Payments Term,
Purchaser shall pay to Seller by wire transfer of immediately available funds no
later than five (5) Business Days after the occurrence of such event an amount
equal to the Maximum Milestone Payment Amount less the aggregate amount of all
Quarterly Milestone Payments already paid by Purchaser to Seller less Withheld
Amounts:

 

(i)          Purchaser dissolves, or is adjudicated insolvent or bankrupt;

 

(ii)         a Change of Control occurs; or

 

(iii)        if Purchaser (x) materially breaches any of the covenants set forth
in Section 6.17(a)(i), (y) Purchaser does not cure such breach during the
applicable Cure Period after its receipt of written notice of such breach as
provided in such section, and (z) a court has “finally determined” that
Purchaser has breached the covenants set forth in Section 6.17(a)(i). For
purposes of this Section 2.8(g)(iii), a “finally determined” breach of the
covenant shall occur on the date of any final decision, order, judgment or
decree of a court of competent jurisdiction regarding such breach, which final
decision, order, judgment or decree is not subject to further proceedings or
appeals and is finally binding upon the Parties.

 

(h)           Partial Acceleration of Milestone Payments. Notwithstanding
anything to the contrary herein or otherwise, Purchaser may transfer, assign or
otherwise sell both of the Products together in a single or related transactions
to any one Person or related Persons prior to the expiration of the Milestone
Payments Term (a “Sale Transaction”), subject in all respect to the terms set
forth in this Section 2.8(h). Purchaser shall pay to Seller by wire transfer of
immediately available funds no later than five (5) Business Days after the
consummation of any such Sale Transaction an amount equal to the lesser of (x)
[***] of the Sale Profit and (y) the remaining Maximum Milestone Payment Amount
(the “Partial Acceleration Milestone Payment”). For all purposes hereof, “Sale
Profit” shall be equal to [***]. To the extent any Contingent Consideration
shall be payable to Purchaser as a result of any such Sale Transaction,
Purchaser shall further pay to Seller an amount equal to [***] of such
Contingent Consideration received by Purchaser, which shall be due and payable
to Seller not later than five (5) Business Days following the final
determination of such amount in accordance with the procedures set forth in
Section 2.8(f). Notwithstanding anything to the contrary herein, if the sum of
(A) a Partial Acceleration Milestone Payment plus (B) the Milestone Payments
calculated as payable but not paid because of any offsets against or reductions
to such amounts validly taken in accordance with the terms of this Agreement,
calculated as of the date of the consummation of the applicable Sale
Transaction, is less than the Maximum Milestone Payment Amount, such Sale
Transaction shall not be permitted hereunder and shall be deemed null and void
for all purposes, unless such third party purchaser of the Products in
connection with such Sale Transaction duly executes a written agreement to
assume all of Purchaser’s obligations hereunder in respect to the remaining
Milestone Payments, and provided that Purchaser shall remain liable in full for
the performance of all of its obligations hereunder and for any breach by its
assignee.

 

 -25- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)           No Security.  The parties hereto understand and agree that (i) the
contingent rights to receive the Quarterly Milestone Payments shall not be
represented by any form of certificate or other instrument, are not
transferable, except by operation of Laws and do not constitute an equity or
ownership interest in Purchaser, (ii) Seller shall not have any rights as a
securityholder of Purchaser as a result of Seller’s contingent right to receive
the Quarterly Milestone Payments, and (iii) no interest is payable with respect
to the Quarterly Milestone Payments.

 

(j)           Milestone Payments Escrow Account. 

 

(i)          Purchaser’s obligation to make Quarterly Milestone Payments
pursuant to, and in accordance with, this Section 2.8 shall be secured by Five
Million U.S. Dollars ($5,000,000) (the “Milestone Payments Escrow Funds”), which
Milestone Payments Escrow Funds shall be deposited in full by Purchaser at the
Closing into a segregated escrow account designated by the Escrow Agent not less
than two (2) Business Days prior to the Closing, all in accordance with the
terms of the Escrow Agreement. Subject to Section 2.8(j)(ii), the Milestone
Payments Escrow Funds shall remain in the segregated escrow account until the
first to occur of (a) the [***] anniversary of the Closing Date, on which date
all of the then remaining Milestone Payments Escrow Funds shall be released to
Purchaser and (b) the date on which the amount of the difference equal to (x)
the Maximum Milestone Payment Amount (as adjusted pursuant to Section 2.7(g))
less (y) the aggregate sum of all Milestone Payments previously made to Seller
pursuant to the terms of this Section 2.8 less (z) the aggregate Excess Amount
held by the Escrow Agent, is equal to, in the aggregate, less than Five Million
U.S. Dollars ($5,000,000), following which the Milestone Payments Escrow Funds
shall be released to Purchaser in accordance with the terms of the Escrow
Agreement such that the sum of (A) the amount retained in the Milestone Payments
Escrow Funds plus (B) the aggregate sum of all Milestone Payments made to Seller
pursuant to this Section 2.8 is equal to the Maximum Milestone Payment Amount
less any Excess Amount held by the Escrow Agent.

 

(ii)          In the event Purchaser consummates a Sale Transaction in
accordance with and subject to, the terms of this Agreement, and in connection
with such Sale Transaction the applicable third party purchaser deposits into
escrow for the benefit of Seller and such third party, as of the closing of such
Sale Transaction, an amount equal to the remaining Milestone Payments Escrow
Funds on the same terms set forth in this Agreement and the Escrow Agreement,
Seller hereby agrees to execute with Purchaser a joint written instruction
directing the Escrow Agent to release any remaining Milestone Payments Escrow
Funds to Purchaser.

 

 -26- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article III

CLOSING

 

Section 3.1            Closing. (a) The Closing shall take place remotely via
the exchange of documents and signatures by electronic mail and overnight
courier service on (i) the second (2nd) Business Day following the satisfaction
(or, to the extent permitted hereby and by applicable Law, waiver) of the
conditions set forth in Article VIII (other than the conditions that by their
nature are to be satisfied by actions to be taken on the Closing Date, but
subject to the waiver or satisfaction of such conditions) or (ii) at such other
time and place as the Parties may mutually agree in writing. The date on which
the Closing occurs is called the “Closing Date.” The Closing shall be deemed to
occur and be effective as of 12:01 a.m. on the Closing Date.

 

(b)           At the Closing, Seller shall deliver or cause to be delivered to
Purchaser the following instruments and documents, in each case, in form and
substance reasonably acceptable to Purchaser:

 

(i)           a receipt for payment of the Closing Purchase Price;

 

(ii)          a certificate of an authorized officer of Seller as to the
resolutions adopted by the members, board of managers or similar governing body
of Seller relating to the transactions contemplated hereby;

 

(iii)         executed copies of the Required Third Party Consents;

 

(iv)         assignments of Assumed Contracts, duly executed by Seller or its
applicable Affiliate;

 

(v)          the Bill of Sale, duly executed by an authorized officer of Seller;

 

(vi)         the Escrow Agreement, duly executed by an authorized officer of
Seller;

 

(vii)        (A) general patent assignments and general trademark assignments,
in recordable form, with respect to patents and trademarks included within the
Purchased Assets, duly executed by Seller;

 

(B)         general assignments executed by all of the Seller Affiliates
assigning to Purchaser all right, title and interest they may have in and to any
of the Purchased Assets;

 

(viii)      physical or, to the extent available, electronic copies of the
Purchased Documents including copies of all the Purchased Documents comprising
the NDA;

 

 -27- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ix)          executed copies of the FDA transfer letters referenced in Section
6.10;

 

(x)           a duly executed non-foreign affidavit under Section 1445 of the
Code and the Treasury Regulations promulgated thereunder;

 

(xi)          the Services Agreement, duly executed by an authorized officer of
Seller;

 

(xii)         the Trademark License-Back Agreement, duly executed by an
authorized officer of Seller;

 

(xiii)        a new supply agreement with [***], substantially in the form
attached hereto as Exhibit F (the “[***] Supply Agreement”), duly executed by an
authorized officer of Seller and [***], together with an assignment thereof from
Seller to Purchaser consented to by [***];

 

(xiv)       a side letter, in form and substance reasonably satisfactory to
Purchaser, duly executed by authorized officers of the applicable Affiliates of
Seller, addressing only those matters set forth in Exhibit G (the “Side
Letter”);

 

(xv)        evidence reasonably satisfactory to Purchaser of the termination of
(A) that certain Supply Agreement for Inderal® LA dated as of February 4, 2014
between the Seller and [***] (the “[***] Supply Agreement”), together with
evidence that all payments required in connection with such termination have
been paid, and (B) that distribution agreement between the Company and Rouses
Point Pharmaceuticals LLC to the extent related to distribution rights with
respect to the Products;

 

(xvi)       either (A) evidence in form and substance reasonably satisfactory to
Purchaser that those Liens on the Purchased Assets (other than Permitted
Encumbrances) set forth on Schedule 1.1(b) have been or will be released at the
Closing or (B) written authorization from the appropriate Lien holders
authorizing Purchaser to file terminations or releases of such Liens set forth
on Schedule 1.1(b); and

 

(xvii)      copies of wholesaler inventory reports and an inventory report from
[***], each as of the day prior to the Closing Date.

 

(c)          At the Closing, Purchaser shall deliver or cause to be delivered to
Seller, the following: (x) the Closing Purchase Price, as provided in Section
2.6(a), and (y) the following instruments and documents, in each case, in form
and substance reasonably acceptable to Seller:

 

(i)          Assignments of Assumed Contracts duly executed by Purchaser;

 

 -28- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         executed assumption agreements and all other instruments
appropriate to evidence Purchaser’s assumption of the Assumed Liabilities;

 

(iii)        certificates of an authorized officer of Purchaser as to the
resolutions adopted by the Boards of Directors of Purchaser relating to the
transactions contemplated hereby;

 

(iv)        the Escrow Agreement, duly executed by an authorized officer of
Purchaser;

 

(v)         the Services Agreement, duly executed by an authorized officer of
Purchaser;

 

(vi)        the Trademark License-Back Agreement, duly executed by an authorized
officer of Purchaser; and

 

(vii)       the Side Letter, duly executed by an authorized officer of
Purchaser.

 

(d)          At the Closing, Purchaser shall deliver or cause to be delivered to
the Escrow Agent the Milestone Payments Escrow Fund pursuant to the Escrow
Agreement and in accordance with Section 2.8(a).

 

Article IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered section of the disclosure
schedules attached hereto that relates to such Section of this Agreement (the
“Seller Disclosure Schedules”), Seller hereby makes the representations and
warranties contained in this Article IV to Purchaser.

 

Section 4.1           Organization. Seller is (i) a limited liability company
duly organized, validly existing and in good standing under the Laws of Delaware
and (ii) is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which such qualification or licensing is necessary under
applicable Laws or where the Exploitation of Seller’s Products requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect. Seller has no Subsidiaries.

 

Section 4.2           Authority; Binding Effect. (a) Seller has all requisite
limited liability company power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and perform its
obligations hereunder. The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary limited liability action on behalf of Seller.

 

 -29- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          This Agreement has been duly executed and delivered by Seller and,
assuming the valid execution and delivery by Purchaser, constitutes a valid and
binding obligation of Seller, and each Ancillary Agreement will be, prior to the
Closing, duly executed and delivered by Seller and will, assuming the valid
execution and delivery by Purchaser, from and after the Closing, constitute a
valid and binding obligation of Seller, in each case enforceable against Seller
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting creditors’ rights generally or by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
law) (the “Bankruptcy and Equity Exception”).

 

Section 4.3           No Conflicts; Consents. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by Seller and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate any provision of the organizational documents of Seller; (ii)
subject to obtaining the Required Third Party Consents as well as the other
consents referred to in Schedule 4.3 of the Seller Disclosure Schedules,
conflict with, or result in the breach of, constitute a default under, result in
the termination, cancellation or acceleration (whether after the giving of
notice or the lapse of time or both) of any right or obligation of Seller under,
or to a loss of any benefit to which Seller is entitled under, any Assumed
Contract, or any other Contract to which the assets of Seller or any of its
Affiliates are subject to the extent such relate to the Purchased Assets; and
(iii) assuming compliance with the matters set forth in Section 4.4 and Section
5.5, violate or result in a breach of or constitute a default under any Law or
other restriction of any Governmental Authority to which Seller is subject;
except, with respect to clauses (ii) and (iii), for any violations, breaches,
conflicts, defaults, terminations, cancellations or accelerations as would not
reasonably be expected to be material to the Business, Purchased Assets or the
Products.

 

Section 4.4           Governmental Authorization. The execution and delivery of
this Agreement and the Ancillary Agreements by Seller or any Affiliate thereof
does not require any consent or approval of any Governmental Authority included
within the Required Third Party Consents.

 

Section 4.5           Absence of Material Changes. Except as otherwise
contemplated or permitted by this Agreement, from December 31, 2014 to the date
of this Agreement:

 

(a)          there has not been any Material Adverse Effect; and

 

(b)          other than with respect to the transactions contemplated by this
Agreement and the exploration of strategic alternatives for the Purchased Assets
by Seller, Seller operated the Purchased Assets, in all material respects, in
the ordinary course of business.

 

Section 4.6           No Litigation. No proceeding by or before any Governmental
Authority is pending against or, to the Knowledge of Seller, threatened in
writing against Seller with respect to the Purchased Assets that would
reasonably be expected to be material to the Business, the Purchased Assets and
the Products, taken as a whole, or that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Agreement or the Ancillary Agreements. None of Seller or any of its Purchased
Assets are subject to any Governmental Order or arbitration award that is
material to the Purchased Assets, taken as a whole, or that imposes any material
limitation on the ability of Seller to operate its Business as currently
conducted.

 

 -30- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 4.7           Compliance with Laws. Except as to matters otherwise set
forth in this Agreement:

 

(a)          Since February 4, 2014, Seller and its Affiliates have operated the
Business in material compliance with all Laws applicable to the Purchased
Assets, including the FDA Act; and

 

(b)          Seller possesses all Governmental Authorizations necessary for the
operation of the Business and the Purchased Assets as currently conducted; and

 

(c)          since February 4, 2014, no Governmental Authority has notified
Seller or any Affiliate of Seller in writing that Seller or an Affiliate of
Seller (with respect to the Product, the Purchased Assets or the operation of
the Business) is in violation of any applicable Law.

 

Section 4.8           Product Registrations; Regulatory Compliance.

 

(a)          Schedule 4.8(a) of the Seller Disclosure Schedules sets forth, as
of the date hereof, a list of all Product Registrations with respect to any
Products in the United States, which constitute all material registrations,
applications, approvals, licenses or permits granted by any Governmental
Authority and used by Seller or any Affiliate of Seller in the Exploitation of
the Products since February 4, 2014.

 

(b)          All of the Products sold under the Product Registrations are, and
at all times since February 4, 2014, have been manufactured and marketed in
accordance with the specifications and standards contained in such Product
Registrations and in accordance with applicable Laws, except where the failure
to comply therewith would not reasonably be expected to be material to the
Business, the Purchased Assets and the Product, taken as a whole.

 

(c)          Seller is the sole and exclusive owner of the Product
Registrations, free and clear of any Liens, other than Permitted Encumbrances.

 

(d)          (i) The Product Registrations are in full force and effect,
(ii) all product fees, establishment fees and other fees invoiced by or payable
to any Governmental Authority with respect to any of the Product Registrations
for the annual period commencing October 1, 2015, have been paid (other than any
branded prescription drug fees that are Assumed Liabilities) and (iii) there are
no Proceedings pending (or, to the Knowledge of Seller, threatened) which could
result in the revocation, cancellation or suspension of any of the Product
Registrations.

 

(e)          No right of reference has been granted to any Person with respect
to any of the Product Registrations.

 

 -31- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(f)          To the Knowledge of Seller, there are no pending requirements to
conduct any Phase IV or other clinical studies with respect to any Product of
Seller in the United States for any approved indication.

 

(g)          Neither Seller nor any of Seller’s Affiliates or any of their
respective contractors has (nor, to the Knowledge of Seller, has any other
Person) at any time since February 4, 2014: (i) received or been subject to a
warning letter, untitled letter, Form FDA 483, or any other similar Governmental
Authority notice or action relating to any Product; (ii) been subject to any
Governmental Authority detention, seizure, injunction, consent decree, notice of
criminal investigation, indictment, sentencing memorandum, plea agreement, court
order, target or no-target letter, or other investigation relating to any
Product; or (iii) initiated or been subject to any product recall, market
withdrawal, stock replacement or post-sale warning relating to any Product.

 

Section 4.9           Intellectual Property.

 

(a)          Schedule 4.9(a)(i) – (iv) of the Seller Disclosure Schedules set
forth a true and correct list of all (i) Patent Rights, (ii) applications and
registrations for Trademarks, (iii) URL registrations and (iv) applications and
registrations for Copyrights, in each case to the extent owned by Seller or any
Seller Affiliate and used in connection with the Exploitation of Products as of
the date of this Agreement (“Owned Intellectual Property”).

 

(b)          Except as set forth on Schedule 4.9(b)(i) – (iii) of the Seller
Disclosure Schedule:

 

(i)          there is no action or proceeding pending, nor any notice of any
objection or claim (other than objections or claims that have been previously
resolved) asserted in writing or, to the Knowledge of Seller, threatened by any
Person, with respect to or challenging, the ownership, validity or
enforceability of any Owned Intellectual Property (or, to the Knowledge of
Seller, any Intellectual Property licensed to Seller or a Seller Affiliate
pursuant to an Assumed Contract (“Licensed Intellectual Property”));

 

(ii)         the Owned Intellectual Property and the rights of Seller or a
Seller Affiliate to any Licensed Intellectual Property are free and clear of any
Liens, other than Permitted Encumbrances; and

 

(iii)         none of the Owned Intellectual Property (nor, to the Knowledge of
Seller, the rights of Seller or a Seller Affiliate to any Licensed Intellectual
Property) is the subject of (A) any pending (or, to the Knowledge of Seller,
threatened) material adverse claim, judgment, injunction, order, decree or
agreement restricting (1) its use in connection with any Product or
(2) assignment thereof to Purchaser as contemplated hereunder, or (B) any other
pending (or, to the Knowledge of Seller, threatened) material litigation or
claim of infringement.

 

 -32- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)          Except for the rights and assets set forth on Schedule 4.9(c) of
the Seller Disclosure Schedules, the (i) Owned Intellectual Property, (ii) the
rights of Seller to Licensed Intellectual Property under the Assumed Contracts,
(iii) any Intellectual Property with respect to the Seller Company Identifiers
and (iv) the Licensed Know-How, collectively, include all of the material
Intellectual Property used by Seller or any Affiliate of Seller to Exploit the
Products since February 4, 2014.

 

(d)          Except as set forth on Schedule 4.9(d), the Exploitation of
Seller’s Products in the manner in which such Products have been Exploited since
February 4, 2014, does not infringe, misappropriate or otherwise violate any
Intellectual Property or proprietary right of any Person.

 

(e)          Except as set forth on Schedule 4.9(e) of the Seller Disclosure
Schedule, Seller has not granted any license, option or other rights with
respect to any of its Owned Intellectual Property or, with respect to the
Products, any rights of Seller to any Licensed Intellectual Property to any
other Person, in each case to the extent such license, option or other rights is
material to the Exploitation of the Products.

 

Section 4.10         Assets.

 

(a)          Except as otherwise provided in this Agreement, Seller owns or has
the legal right to use all of its Purchased Assets. Seller has good and
marketable title to all its Purchased Assets (other than Product Registrations
and Intellectual Property, which are the subject of Section 4.8 and Section 4.9,
respectively), free of Liens, except for Permitted Encumbrances.

 

(b)          Except for the rights and assets set forth on Schedule 4.10 of the
Seller Disclosure Schedules, the Purchased Assets, together with the rights
granted to Purchaser under the Ancillary Agreements, constitute all of the
assets and rights of Seller, its Affiliates and/or [***] pertaining to the
Products or used or held for use by Seller in the Exploitation of the Products.
Except as set forth on Schedule 4.10 of the Seller Disclosure Schedules, neither
[***], nor any Affiliate of Seller has any rights to or interest in any of the
Purchased Assets, except for such rights or interest that will be assigned to
Purchaser at the Closing.

 

Section 4.11         Taxes.

 

(a)          Seller has duly and timely filed, including extensions (or caused
to be filed) with the appropriate Taxing Authorities all income and other
material Tax Returns relating to its Purchased Assets required to be filed. No
claim has ever been made in writing by a Taxing Authority in any jurisdiction
where Seller does not file Tax Returns that Seller is or may be subject to
taxation by that jurisdiction as a result of its operation, ownership or use of
Purchased Assets.

 

(b)          Seller has paid (or caused to be paid) all income and other
material Taxes relating to its Purchased Assets due and payable (whether or not
shown on any Tax Return) on or prior to the Closing Date. Seller has withheld or
collected (or caused to be withheld or collected) all material Taxes relating to
its Purchased Assets required to be withheld or collected.

 

 -33- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)           There are no Liens for Taxes, nor, to the Knowledge of Seller, is
any Taxing Authority in the process of imposing any Lien, on the Purchased
Assets, other than for Permitted Encumbrances set forth in clause (ii) of such
definition. There are no written claims, assessments, deficiencies or other
adjustments for Taxes against Seller which, if not satisfied or resolved, would
result in a Lien on the Purchased Assets, other than for Permitted Encumbrances
set forth in clause (ii) of such definition, that would survive the Closing Date
or in a Liability of Purchaser or its Affiliates as a transferee of or successor
to Seller’s Purchased Assets.

 

(d)           Seller has not waived any statute of limitations, agreed to any
extension of time, or entered into any written agreement in respect of Taxes,
the nonpayment or underpayment of which would result in a Lien on its Purchased
Assets, other than for Permitted Encumbrances set forth in clause (ii) of such
definition, that would survive the Closing Date, or in a Liability of Purchaser
or its Affiliates as a transferee of or successor to such Purchased Assets.

 

Section 4.12         Contracts.

 

(a)           Schedule 4.12(a) of the Seller Disclosure Schedules sets forth, as
of the date of this Agreement, a true, correct and complete list of all of the
Assumed Contracts (including all amendments or modifications thereto), to which
Seller is a party which are used in the Exploitation of the Products or by which
any of its Purchased Assets are bound, including:

 

(i)          any Contract that, in accordance with its terms, requires aggregate
payments of [***] or more within the twelve (12) month period following the date
hereof and that is not cancelable without Liability on sixty (60) or fewer days’
notice to the other party thereto;

 

(ii)         any Contracts or agreements relating to or evidencing indebtedness
in excess of [***] which is secured in whole or part by the Purchased Assets;

 

(iii)        any Contracts that contain any non-compete or exclusivity
provisions (or obligates Purchaser or any of its Affiliates to enter into any
non-compete or exclusivity arrangements following the Closing) with respect to
any line of business or geographic area;

 

(iv)        any Contract that requires (or would require upon the happening of a
contingency) the disposition of any assets or line of business of Seller prior
to Closing, or by Purchaser or any of its Affiliates following the Closing;

 

(v)         any Contract that grants a contractual counterparty “most favored
nation” or similar status;

 

 -34- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(vi)        any Contract that restricts the conduct of any line of business
(including the ability to research, develop, distribute, sell, supply, market or
manufacture any product (including products under development) for any
indication in any product market, therapeutic area or geographic area) by
Purchaser or any of its Affiliates following the Closing;

 

(vii)       any Contract that requires or obligates Purchaser or any of its
Affiliates to purchase specified minimum amounts of any product or material or
to perform or conduct research, clinical trials or development for the benefit
of any Person other than Purchaser or any of its Affiliates;

 

(viii)      any Contract that prohibits or limits in any material respect the
right of Seller prior to Closing, or Purchaser or any of its Affiliates
following the Closing, to make, sell or distribute any products or services or
use, transfer, license, distribute or enforce any of its Intellectual Property;

 

(ix)         any Contract that could reasonably be expected to account for sales
of one or more of the Products by Seller or any Seller Affiliate of [***] or
more in the aggregate during the fiscal years ending December 31, 2015 or 2016;

 

(x)          any Contract that is a settlement agreement, other than
(A) releases or separation agreements entered into with former employees or
current or former independent contractors and (B) settlement agreements under
which there are no continuing obligations, Liabilities or rights (excluding
releases);

 

(xi)         any Contract pursuant to which Seller is granted a license,
covenant not to sue, option or other right with respect to any Licensed
Intellectual Property that is material to the Exploitation of the Products;

 

(xii)        any Contract pursuant to which Seller grants a third party a
license, covenant not to sue, option or other right with respect to any
Purchased Intellectual, excluding licenses, covenants not to sue, options and
other rights granted in the ordinary course of business; and

 

(xiii)       any Contract that contains any liability or obligation to indemnify
any Person against any Tax Liability or to share any Tax Liability with any
Person (other than commercial Contracts, the primary purpose of which is not
related to Taxes, none of which are Assumed Contracts).

 

(b)          Seller has made available to Purchaser true, complete and correct
copies of all Assumed Contracts including any and all amendments, supplements or
modifications thereto, or detailed descriptions of any oral Assumed Contracts,
to which it is a party. Each Assumed Contract is a legal, valid and binding
obligation, and is enforceable against Seller, and, to the Knowledge of Seller,
the other party thereto, and is in full force and effect, subject to the
Bankruptcy and Equity Exception. Neither Seller nor, to the Knowledge of Seller,
any other party thereto (i) is in breach or violation of, or default under, or
has delivered a notice of termination of, any such Assumed Contract and no event
has occurred that, with the giving of notice or lapse of time or both, would
constitute a breach or default of any such Assumed Contract, (ii) has not
communicated any intention or threat to Seller, to reduce the prices it will pay
to Seller pursuant thereto, to terminate or to cancel any such Assumed Contract
or has failed to renew or extend the term of any such Assumed Contract upon the
expiration of any such term.

 

 -35- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)          From and after the Closing, the Purchaser will have no obligation
to make any payment to or perform any obligation for the benefit of any
Affiliate of Seller (whether pursuant to an Assumed Contract or otherwise),
except to the extent set forth herein or in an Ancillary Agreement

 

(d)          Schedule 4.12(d) of the Seller Disclosure Schedules sets forth, as
of the date of this Agreement, a true, correct and complete list, with respect
to the Products, any Contract between Seller or any Seller Affiliate and each of
(A) the ten (10) largest customers and (B) the two sole suppliers of the
Products during either the fiscal year ended December 31, 2014 or the fiscal
year ended December 31, 2015.

 

Section 4.13         Financial Statements.

 

(a)          Seller has provided to Purchaser a correct and complete copy of an
audited balance sheet (including any related notes thereto) of Seller for the
year ended December 31, 2014 together with the audited statement of income and
cash flows for the year ended December 31, 2014 (the “Audited Financial
Statements”). The Audited Financial Statements were prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved (except as
may be indicated in the notes thereto), are consistent with and were prepared
from the books and records of Seller, and fairly present in all material
respects the financial condition, results of its operations and income and cash
flows of Seller as of the of the respective dates thereof and for the respective
periods, except as otherwise set forth in the notes thereto.

 

(b)          Seller has provided to Purchaser a correct and complete copy of the
unaudited balance sheet of Seller for the three (3) month period ended September
30, 2015, together with the unaudited consolidated statement of income and cash
flows for the three (3) month period ended on September 30, 2015 (the “Unaudited
Financial Statements” and, collectively with the Audited Financial Statements,
the “Financial Statements”). The Unaudited Financial Statements were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in any notes thereto), are consistent with
and were prepared from the books and records of Seller, and fairly present in
all material respects the financial condition, results of its operations and
income and cash flows of Seller as of the respective dates thereof and for the
respective periods indicated, except that the Unaudited Financial Statements do
not contain notes and are subject to normal year-end adjustments (none of which
would be materially adverse).

 

 -36- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)          Section 4.13(c) of the Seller Disclosure Schedule sets forth, in
all material respects, a complete and correct calculation of Net Sales and Gross
Profits of Seller and its Affiliates, based on unaudited financial statements
available as of the date hereof, with respect to the Products (calculated on a
consolidated basis and consistent with and prepared from the books and records
of Seller) for the year ended December 31, 2015.

 

(d)          Seller maintains books and records accurately reflecting its
material assets and material liabilities and a system of internal controls that
management reasonably believes is sufficient to ensure that transactions are
recorded as necessary to permit preparation of financial statements of Seller in
conformity with GAAP and to maintain asset accountability, and to provide
adequate assurance that material transactions and access to assets are
authorized only by management. Such books and records are accurate and complete
in all material respects. Seller does not maintain any off-the-book accounts.
Seller has disclosed to Purchaser any known or, to the knowledge of Seller,
alleged fraud, respecting Seller or any Affiliate of Seller since February 4,
2014, that involves management or other employees who have had a significant
role in the internal control over financial reporting.

 

Section 4.14         Suppliers and Customers. No customer or supplier identified
in Section 4.14 of the Seller Disclosure Schedule has, since January 1, 2015,
ceased, failed to renew or materially altered its relationship with Seller or an
Affiliate of Seller with respect to the Business in a manner adverse to Seller
or such Affiliate or, to the Knowledge of Seller, has threatened in writing to
cease or materially alter such relationship in a manner materially adverse to
Seller or its Affiliate. No such customer has notified Seller or an Affiliate of
Seller in writing, that it shall stop, or materially decrease the rate of,
buying Products from Seller or an Affiliate of Seller which would be materially
adverse to Seller or its Affiliate. No such supplier has notified Seller or an
Affiliate of Seller in writing that it shall stop, or materially decrease the
rate of, supplying materials, products or services to Seller or an Affiliate of
Seller with respect to the Business which would be materially adverse to Seller.

 

Section 4.15         Brokers. Except as set forth on Schedule 4.15 of the Seller
Disclosure Schedule (whose fees will be paid by Seller), no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.

 

Section 4.16         Inventories. As of the Closing, the Inventories: (i) are in
material compliance with all applicable specifications, (ii) have been
manufactured in all material respects in accordance with current Good
Manufacturing Practices, as set forth in the United States Code of Federal
Regulations, and (iii) are not misbranded or adulterated, within the meaning of
the Food, Drug and Cosmetics Act.

 

Section 4.17         Ordinary Course. Except as set forth on Schedule 4.17 of
the Seller Disclosure Schedule, since January 1, 2015, the Seller and each of
its Affiliates has maintained the Purchased Assets and Exploited the Products in
the ordinary course of business consistent in all material respects, with past
practice. Except as set forth on Schedule 4.17 of the Seller Disclosure
Schedule, since September 30, 2015, neither Seller nor any Affiliate of the
Seller has offered any discounts or sales promotions intended to increase sales
of the Products, except as required under Contracts existing as of such date.

 

 -37- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 4.18         Base Period AMP. The base period AMP set forth on Schedule
4.18 for each of the Products has been calculated in accordance with all
applicable Laws, and to Seller’s knowledge, there are no facts or circumstances
that would require a restatement of the base period AMP for any Product.

 

Section 4.19         No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN THIS Article IV (AS
MODIFIED BY THE SELLER DISCLOSURE SCHEDULES), NEITHER SELLER NOR ANY OTHER
PERSON MAKES ANY OTHER EXPRESS OR IMPLIED (BY STATUTE OR OTHERWISE),
REPRESENTATION OR WARRANTY WITH RESPECT TO SELLER, THE PURCHASED ASSETS, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE ASSUMED LIABILITIES AND ANY
OTHER RIGHTS OR OBLIGATIONS TO BE TRANSFERRED HEREUNDER OR PURSUANT HERETO, AND
SELLER DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SELLER
OR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES, AND WITHOUT LIMITING THE EXPRESS REPRESENTATIONS AND WARRANTIES
OF SELLER SET FORTH HEREIN (AS MODIFIED BY THE SELLER DISCLOSURE SCHEDULES), IT
IS THE EXPLICIT INTENT AND UNDERSTANDING OF EACH PARTY HERETO THAT PURCHASER
TAKES THE PURCHASED ASSETS “AS IS,” “WHERE IS” AND “WITH ALL KNOWN AND UNKNOWN
FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN
THIS Article IV (AS MODIFIED BY THE SELLER DISCLOSURE SCHEDULES) OR IN THE
ANCILLARY AGREEMENTS, SELLER HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR
INFORMATION MADE, COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO PURCHASER
OR ITS AFFILIATES OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO PURCHASER BY ANY
DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF SELLER OR
ANY OF ITS AFFILIATES). SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO
PURCHASER REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF THE PURCHASED
ASSETS OR THE PRODUCTS.

 

Article V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Except as set forth in the section of the disclosure schedules attached hereto
that relates to such Section of this Agreement (the “Purchaser Disclosure
Schedules”), Purchaser hereby represents and warrants to Seller as follows:

 

 -38- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 5.1           Organization and Qualification. Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and has full corporate power and authority to
conduct its business as it is presently being conducted and to own and lease its
properties and assets.

 

Section 5.2           Corporate Authorization. No vote of holders of capital
stock of Purchaser or any of its Affiliates is necessary to approve this
Agreement or the transactions contemplated by this Agreement.  Purchaser has all
requisite corporate power and authority to execute and deliver this Agreement
and each Ancillary Agreement to which it will be a party, and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by
Purchaser of this Agreement and each such Ancillary Agreement, and the
performance by Purchaser of its obligations hereunder and thereunder, have been
duly authorized by all requisite or other legal entity action on the part of
Purchaser.

 

Section 5.3           Binding Effect. This Agreement has been duly executed and
delivered by Purchaser and constitutes a valid and binding obligation of
Purchaser, and each Ancillary Agreement will be, prior to the Closing, duly
executed and delivered by Purchaser and will, after the Closing, constitute a
valid and binding obligation of Purchaser, in each case, enforceable against
Purchaser in accordance with its terms subject to the Bankruptcy and Equity
Exception.

 

Section 5.4           No Conflict; Consents. The execution, delivery and
performance by Purchaser of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not (i) violate any provision
of the certificate of incorporation, bylaws or other organizational documents of
Purchaser; (ii) result in a breach of, or default under, or right to accelerate
with respect to, any term or provision of any Contract to which Purchaser or any
of its Affiliates is a party or is subject; (iii) assuming compliance with the
matters set forth in Section 4.4 and Section 5.5, violate or result in a breach
of or constitute a default under any Law or other restriction of any
Governmental Authority to which Purchaser is subject; or (iv) require any
consents, waivers, authorizations or approvals of, filings with, any Persons
which have not been obtained by Purchaser (other than as contemplated by Section
5.5).

 

Section 5.5           Governmental Authorization. The execution and delivery of
this Agreement by Purchaser do not and will not require any material consent or
approval of any Governmental Authority, except for the consents or approvals set
forth in Schedule 5.5 of the Purchaser Disclosure Schedules.

 

Section 5.6           Financing. Purchaser has, and will have at the Closing,
sufficient immediately available funds necessary to pay the Closing Purchase
Price, deposit the Milestone Payments Escrow Funds with the Escrow Agent, to
consummate the transactions contemplated by this Agreement and to perform its
obligations in connection with this Agreement and such transactions and to pay
any expenses it incurs in connection therewith. In no event shall the receipt or
availability of any funds or financing by Purchaser or any of its Affiliates in
connection with the transactions contemplated by this Agreement be a condition
to any of Purchaser’s obligations hereunder.

 

 -39- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 5.7           Compliance with Laws.

 

(a)          The businesses of each of Purchaser and its Subsidiaries are being
conducted in compliance in all material respects with applicable Laws. No
material audit or, to the Knowledge of Purchaser, investigation, or review by
any Governmental Authority with respect to Purchaser or any of its Subsidiaries
is pending or, to the knowledge of Purchaser, threatened, nor has any
Governmental Authority indicated an intention to conduct the same, in each case
which would be reasonably expected to adversely affect the Exploitation of the
Products or Purchaser's ability to consummate the Transaction.

 

(b)          Purchaser and each of its Subsidiaries has obtained and is in
compliance with all licenses necessary for it to own, lease or operate its
properties, rights and other assets and to conduct its business and operations
as presently conducted in all material respects and all such licenses are in
full force and effect in all material respects. No material default under, or
material violation of, any material License has occurred. To Purchaser’s
knowledge there is not currently threatened any revocation, adverse modification
or cancellation of any material license.

 

Section 5.8           Condition of the Purchased Assets. PURCHASER ACKNOWLEDGES
AND AGREES THAT IT (I) HAS MADE ITS OWN INQUIRY AND INVESTIGATION INTO, AND,
BASED THEREON, HAS FORMED AN INDEPENDENT JUDGMENT CONCERNING SELLER, THE
PURCHASED ASSETS, THE PRODUCTS, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
THE ASSUMED LIABILITIES AND ANY OTHER ASSETS, RIGHTS OR OBLIGATIONS TO BE
TRANSFERRED HEREUNDER OR PURSUANT HERETO, AND (II) HAS BEEN FURNISHED WITH, OR
GIVEN ADEQUATE ACCESS TO, SUCH INFORMATION ABOUT SELLER, THE PURCHASED ASSETS,
THE PRODUCTS, THE ASSUMED LIABILITIES AND ANY OTHER RIGHTS OR OBLIGATIONS TO BE
TRANSFERRED HEREUNDER OR PURSUANT HERETO, AS IT HAS REQUESTED. EXCEPT FOR THE
SPECIFIC REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER IN Article IV
OF THIS AGREEMENT AND IN THE ANCILLARY AGREEMENTS, (I) PURCHASER ACKNOWLEDGES
AND AGREES THAT (A) SELLER IS NOT MAKING AND HAS NOT MADE ANY REPRESENTATION OR
WARRANTY, EXPRESSED OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF THE PURCHASED
ASSETS, SELLER, SELLER’S AFFILIATES, OR ANY OF SELLER’S OR ITS AFFILIATES’
RESPECTIVE BUSINESSES, ASSETS, LIABILITIES, OPERATIONS, PROSPECTS OR CONDITION
(FINANCIAL OR OTHERWISE), INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE OF ANY ASSETS, THE NATURE OR EXTENT OF ANY
LIABILITIES, THE PROSPECTS OF THE PURCHASED ASSETS OR THE PRODUCTS, THE
EFFECTIVENESS OR THE SUCCESS OF ANY OPERATIONS, OR THE ACCURACY OR COMPLETENESS
OF ANY CONFIDENTIAL INFORMATION MEMORANDA, DOCUMENTS, PROJECTIONS, MATERIAL OR
OTHER INFORMATION (FINANCIAL OR OTHERWISE) REGARDING THE PURCHASED ASSETS OR THE
PRODUCTS, SELLER OR SELLER’S AFFILIATES FURNISHED TO PURCHASER OR ITS
REPRESENTATIVES OR MADE AVAILABLE TO PURCHASER AND ITS REPRESENTATIVES IN
SELLER’S ELECTRONIC DATA ROOM, MANAGEMENT PRESENTATIONS OR IN ANY OTHER FORM IN
EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS CONTEMPLATED HEREBY, AND
(B) NO OFFICER, AGENT, REPRESENTATIVE OR EMPLOYEE OF SELLER OR ANY OF SELLER’S
AFFILIATES HAS ANY AUTHORITY, EXPRESS OR IMPLIED, TO MAKE ANY REPRESENTATIONS,
WARRANTIES OR AGREEMENTS NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT AND IN THE
ANCILLARY AGREEMENTS AND SUBJECT TO THE LIMITED REMEDIES HEREIN PROVIDED; (II)
PURCHASER SPECIFICALLY DISCLAIMS THAT IT IS RELYING UPON OR HAS RELIED UPON ANY
SUCH OTHER REPRESENTATIONS OR WARRANTIES THAT MAY HAVE BEEN MADE BY ANY PERSON,
AND ACKNOWLEDGES AND AGREES THAT SELLER HAS SPECIFICALLY DISCLAIMED AND DOES
HEREBY SPECIFICALLY DISCLAIM ANY SUCH OTHER REPRESENTATION OR WARRANTY MADE BY
ANY PERSON; (III) PURCHASER SPECIFICALLY DISCLAIMS ANY OBLIGATION OR DUTY BY
SELLER TO MAKE ANY DISCLOSURES OF FACT NOT REQUIRED TO BE DISCLOSED PURSUANT TO
THE SPECIFIC REPRESENTATIONS AND WARRANTIES SET FORTH IN Article IV OF THIS
AGREEMENT OR IN THE ANCILLARY AGREEMENTS; AND (IV) PURCHASER IS ACQUIRING THE
PURCHASED ASSETS AND THE ASSUMED LIABILITIES IN “AS IS” CONDITION AND ON A
“WHERE IS” BASIS, SUBJECT ONLY TO THE SPECIFIC REPRESENTATIONS AND WARRANTIES
SET FORTH IN Article IV OF THIS AGREEMENT (AS MODIFIED BY THE SELLER DISCLOSURE
SCHEDULE ) OR IN THE ANCILLARY AGREEMENTS AS FURTHER LIMITED BY THE SPECIFICALLY
BARGAINED FOR EXCLUSIVE REMEDIES SET FORTH IN Article IX.

 

 -40- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 5.9           Litigation. There is no material action, order, writ,
injunction, judgment or decree outstanding, or Proceeding, labor dispute (other
than routine grievance procedures or routine, uncontested claims for benefits
under any benefit plans for any officers, employees or agents of Purchaser),
arbitration, investigation or reported claim, pending or, to the Knowledge of
Purchaser, threatened, before any court, Governmental Authority or arbitrator,
which seeks to delay or prevent the consummation of the transactions
contemplated by this Agreement or would, if successful, materially and adversely
affect the Business or the Purchased Assets or ability of Purchaser to
consummate the transactions contemplated by this Agreement.

 

Section 5.10         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.

 

Section 5.11         Solvency. Immediately after the Closing, and after giving
effect to the transactions contemplated by this Agreement, Purchaser will be
Solvent.

 

 -41- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article VI

COVENANTS

 

Section 6.1           Information and Documents. (a) From and after the date
hereof and pending Closing, upon reasonable advance notice, Seller shall (and
shall cause each of its Affiliates to) (i) permit Purchaser and its
Representatives to have reasonable access, during regular business hours to all
offices and facilities, and the assets, books, records, agreements, documents,
data, files and personnel of, and such other information relating to the
Purchased Assets (including the Books and Records), (ii) furnish, or cause to be
furnished, to Purchaser any financial and operating data and other information
that is available with respect to Seller’s Purchased Assets as Purchaser from
time to time reasonably requests and (iii) instruct the personnel, and their
counsels and financial advisors to cooperate with Purchaser in its investigation
of the Purchased Assets, including instructing its accountants to give Purchaser
access to their work papers; provided, however, that no such access shall
unreasonably interfere in any material respect with Seller’s or any of its
Affiliate’s operation of business; and provided further that Seller may restrict
the foregoing access to the extent that (A) in the opinion of Seller’s counsel
(a copy of which is provided to Purchaser), any applicable Law requires Seller
or any of its Affiliates to restrict or prohibit access to any information,
(B) in the reasonable judgment of Seller, the disclosure of information would
result in Seller or any of its Affiliates being in violation of confidentiality
obligations to a third party, or (C) disclosure of any such information or
document could result in the loss or waiver of the attorney-client privilege. If
Seller seeks to withhold information from Purchaser for any reason permitted by
this Section 6.1, Seller and Purchaser shall cooperate in good faith to
implement appropriate and mutually agreeable measures to permit the disclosure
of such information in a manner to remove the basis for the objection, including
by arrangement of appropriate clean room procedures, redaction or entry into a
customary joint defense agreement with respect to any information to be so
provided. It is further agreed that, prior to Closing, except for announcements
or filings required by applicable securities laws, Purchaser and its
Representatives shall not make any announcements or statements targeted at, or
otherwise communicate directly with, any of the customers, manufacturers or
suppliers of Seller or its Affiliates, in connection with the transactions
contemplated by this Agreement, whether in person or by telephone, mail or other
means of communication, without the specific prior authorization by Seller,
which authorization shall not be unreasonably withheld, conditioned or delayed.

 

(b)          All information received by Purchaser and given by or on behalf of
Seller in connection with this Agreement and the transactions contemplated
hereby shall be held by Purchaser and its Affiliates, agents and Representatives
as “Confidential Information”, as defined in, and pursuant to the terms of, the
Confidentiality Agreement.

 

Section 6.2           Conduct.

 

(a)          From and after the date hereof until the earlier of the date on
which this Agreement is terminated pursuant to ARTICLE X and the Closing, except
(1) as set forth on Schedule 6.2 of the Seller Disclosure Schedules or as
otherwise required by this Agreement or (2) as Purchaser shall otherwise consent
in writing, which consent shall not be unreasonably withheld, Seller agrees that
it shall (and shall cause its Affiliates to) Exploit the Products and maintain
the Purchased Assets in the ordinary course of business, and use commercially
reasonable efforts to preserve intact the Purchased Assets and related
relationships with customers, suppliers and other third parties. From and after
the date hereof until the Closing, except (x) as set forth on Schedule 6.2 of
the Seller Disclosure Schedules or as otherwise required by this Agreement, or
(y) as Purchaser shall otherwise consent in writing, which consent shall not be
unreasonably withheld, Seller covenants and agrees that, with respect to its
Purchased Assets, it shall (and shall cause its Affiliates to):

 

 -42- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)          not incur, create or assume any Lien, other than Permitted
Encumbrances;

 

(ii)         not incur or suffer to exist any indebtedness except (A) for
working capital borrowings incurred in the ordinary course of business,
(B) incurrence of trade payables in the ordinary course of business or
(C) indebtedness incurred in the ordinary course of business or (D) indebtedness
incurred solely in connection with Retained Liabilities or Excluded Assets;

 

(iii)        not amend, modify or terminate any material term of, or waive any
material right under, any Assumed Contract or amend or modify any agreement that
would increase the liability of Purchaser under the Services Agreement;

 

(iv)        not enter into any Contract, agreement or commitment that would
constitute an Assumed Contract if it were in effect on the date of this
Agreement or would increase the liability of Purchaser under the Services
Agreement;

 

(v)         not divest, sell, assign, license, transfer, abandon, cancel,
convey, lease or otherwise dispose of any assets that would constitute Purchased
Assets;

 

(vi)        not adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization of Seller;

 

(vii)       not change the accounting policies or procedures except to the
extent required to conform with GAAP;

 

(viii)      not settle any Proceeding (i) that would (A) materially affect the
Exploitation of any Product after the Closing or adversely affect, in a material
manner, the expected Net Sales or Gross Profit of the Business in respect of the
period after the Closing (B) result in its operations with respect to any
Product being subject to any Governmental Order or other equitable relief or
admission of wrongdoing or (ii) for an amount, individually or in the aggregate,
exceeding [***]; provided, that clause (ii) shall not apply to any Proceeding
that is solely related to a Retained Liability;

 

(ix)         not withdraw, amend, modify or terminate any Product Registrations;

 

(x)          submit all adverse event reports required to be submitted to any
Governmental Authority under any Law;

 

 -43- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(xi)         not dispose of or permit to expire, terminate or otherwise lapse
any rights in, to or for the use of any Purchased Intellectual Property that is
material to the Exploitation of the Products;

 

(xii)        not grant any license, covenant not to sue or other right under any
Purchased Intellectual Property;

 

(xiii)       not offer any discounts or sales promotions other than as required
under Contracts existing as of January 1, 2016; and

 

(xiv)      not authorize, agree or resolve or consent to any of the foregoing.

 

(b)          Nothing contained in this Agreement is intended to give Purchaser,
directly or indirectly, the right to control or direct any Seller’s or its
Affiliate’s businesses or operations prior to the consummation of the
transactions contemplated by this Agreement. Prior to the consummation of the
transactions contemplated by this Agreement, Seller and Purchaser shall
exercise, consistent with and subject to the terms and conditions of this
Agreement, complete control and supervision over their respective operations.

 

Section 6.3           Member Approvals; Efforts to Consummate Generally.

 

(a)          On or prior to the date hereof, Seller shall obtain all approvals
of its and its Affiliates' members, board of managers or analogous governing
body required to be obtained under Seller’s and its Affiliates organizational
documents and applicable Law in order to consummate the transactions
contemplated by this Agreement.

 

(b)          Subject to the terms and conditions of this Agreement (and without
limiting the requirements of Section 6.3, each Party shall use its reasonable
best efforts to cause the Closing to occur as soon as possible after the date
hereof, including (i) satisfying the conditions precedent set forth in Article
VIII within the control of such Party and (ii) drafting, negotiating, executing
and delivering to each other in good faith such other agreements, documents,
instruments and/or certificates, and doing such other acts and things, as may be
reasonably necessary or desirable for the implementation of this Agreement and
the Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby.

 

(c)          Seller shall use commercially reasonable best efforts to give all
notices to, make all filings with and obtain all third party consents, including
the Required Third Party Consents, necessary to be obtained from any Persons
(including Governmental Authorities) to consummate the transactions contemplated
hereby and by the Ancillary Agreements without resulting in any breach or
violation of, a default under, or an acceleration of any obligations or the
creation of a Lien on the Products or the Purchased Assets (without the
expenditure of any funds therefor other than filing, recordation or similar fees
and related legal fees and expenses, which shall be borne by Seller).

 

 -44- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.4           Bulk Transfer Laws. Notwithstanding anything else to the
contrary in this Agreement, Purchaser hereby waives compliance by Seller with
the requirements and provisions of any “bulk-transfer” Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Purchaser.

 

Section 6.5           Insurance. As of the Closing Date, the coverage under all
insurance policies related to the Purchased Assets shall continue in force only
for the benefit of Seller and not for the benefit of Purchaser or any of its
Affiliates, except to the extent set forth herein. Purchaser agrees to arrange
for its own insurance policies with respect to the Purchased Assets covering all
periods and, except in connection with enforcing its rights to indemnification
pursuant to Article IX, agrees not to seek, through any means, to benefit from
any of Seller’s insurance policies that may provide coverage for claims relating
in any way to the Purchased Assets prior to the Closing.

 

Section 6.6           Trade Notification. Subject to the provisions set forth
below, Seller and Purchaser shall agree on the method and content of the
notifications to customers of the sale of the Purchased Assets to Purchaser.
Seller and Purchaser agree that said notifications are to provide sufficient
advance notice of the sale and the plans associated therewith.

 

Section 6.7           Seller-Labeled Products.

 

(a)          From and after Closing, Purchaser and its Affiliates may use,
reproduce and display, and Seller hereby grants (effective upon Closing) to
Purchaser and its Affiliates, a non-exclusive, paid-up and royalty-free right
and license to use, reproduce and display, the NDC Numbers, company names,
company marks and company trade dress of Seller and its Affiliates and
distributors related to the Products (collectively, the “Seller Company
Identifiers”), solely to the extent the foregoing are affixed to: (i) the
Inventory of finished, packaged Products that are included in the Purchased
Assets, (ii) any finished, packaged Products that, as of the date hereof, are
scheduled to be delivered by [***] in April 2016 or (iii) in respect of rebate
coupons or other promotional materials related to Products bearing Seller’s NDC
Numbers consistent with past practice; provided, that the license set forth in
this Section 6.7(a) shall continue until Purchaser and its Affiliates have
disposed of all such Inventory.

 

(b)          Except as set forth in Section 6.7(a) and except for the rights to
Trademarks that are included in the Purchased Assets, Purchaser and its
Affiliates shall have no right under this Agreement to use any of the
trademarks, service marks, brand names, certification marks, trade dress, logos
or domain names containing the name of any Seller or any of their respective
Affiliates or distributors, or any word or expression confusingly similar
thereto or constituting an abbreviation or extension thereof or any logos
containing or comprising the foregoing or any NDC Numbers of Seller or any of
their respective Affiliates or distributors.

 

 -45- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.8           NDC Numbers.

 

(a)          As soon as reasonably possible, but in any event no later than nine
(9) months after the Closing Date, Purchaser shall obtain a new NDC Number and
labeler code for such Product. Purchaser, at its own expense, shall prepare and
file with the FDA any and all reports, documents and materials, and take such
other actions, as are necessary to undertake the foregoing.

 

(b)          Purchaser shall fully reimburse Seller and its Affiliates and
distributors for any increased cost or Liability (including any returns, rebates
or chargeback claims) associated with any changes in pricing, including any
changes in wholesale acquisition cost, made by Purchaser or any of its
Affiliates to any Product that bears an NDC Number of Seller or any of its
Affiliates. Purchaser shall pay any such reimbursement within thirty (30) days
of receiving a written request for such reimbursement from Seller, which shall
be accompanied by supporting documentation that reasonably evidences the
increased cost or Liability to be reimbursed. Purchaser shall notify Seller
promptly of any such changes in pricing to a Product that bears an NDC Number of
Seller or any of its Affiliates or distributors.

 

(c)          Purchaser shall fully cooperate with Seller and its Affiliates and
distributors by providing whatever assistance, product sales and other
information and access as may be required by Seller or any of its Affiliates or
distributors to comply with any reporting obligations that arise as a result of
the sale by Purchaser of Product bearing an NDC Number of Seller or any of its
Affiliates, and to enable Seller and its Affiliates, one time within the period
of 12 months from and after the date of last commercial sale to an end customer
of Product bearing an NDC Number of Seller or any Affiliate thereof, to audit
the books and records of Purchaser and its Affiliates with respect to any such
sales (provided, that such audit takes place upon reasonable advance written
notice to Purchaser, during normal business hours of Purchaser and does not
materially interfere with Purchaser’s business). Purchaser represents and
warrants that all Product sales and other information provided to Seller or any
of its Affiliates or distributors in connection with the foregoing shall be
accurate and complete in all material respects, and shall be calculated in
accordance with applicable Laws and regulatory guidance.

 

(d)          Subject to appropriate confidentiality protection, after the
Closing Date and for a period of [***] years thereafter (except with respect to
government claims not subject to a statute of limitations, such as Medicaid
rebate claims, which shall continue as long as there is potential for a claim),
Purchaser and its Affiliates shall reasonably cooperate (at Seller’s expense)
with Seller and its Affiliates, distributors and Representatives, subject to
confidentiality protections reasonably satisfactory to Purchaser, during normal
business hours and upon reasonable advance notice, to provide reasonable access
to records maintained by Purchaser and its Affiliates relating to Purchaser and
its Affiliates’ distribution of Seller’s Seller-Labeled Products or related
regulatory filing and reporting requirements and activities with respect to
Seller’s Seller-Labeled Products, including, without limitation, government
price reporting (“Distribution Activities”), to provide reports reasonably
requested by Seller or its Affiliates or distributors regarding such records and
information, and to permit copying at the expense of Seller or, for the purposes
of (i) any financial reporting or Tax matters relating to Distribution
Activities, (ii) any claims or litigation involving Distribution Activities or
(iii) any investigation being conducted by any federal, state or local
Governmental Authority relating to Distribution Activities.

 

 -46- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.9           No-Shop.

 

(a)          From the date hereof until the Closing or earlier termination of
this Agreement in accordance with the terms hereof, Seller and its Affiliates
shall not, and shall not authorize or permit any of their Representatives to,
directly or indirectly, (i) knowingly encourage, solicit, initiate, facilitate
or continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal other than to state that Seller, its
Affiliates and each of their Representatives are restricted from entering into,
continuing or participating in such discussions or negotiations pursuant to the
terms of this Section 6.9; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. Seller
and its Affiliates shall immediately cease and cause to be terminated, and shall
cause their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could reasonably be expected to lead to, an Acquisition
Proposal and shall revoke all access in favor of any Person (other than
Purchaser and its Representatives) to any virtual data room established for the
purposes of evaluating a potential acquisition of all or a part of the Purchased
Assets or the Business. For purposes of this Section 6.9, “Acquisition Proposal”
shall mean any inquiry, proposal or offer from any Person (other than Purchaser
or any of its Affiliates) concerning (i) the direct or indirect purchase,
whether by sale, merger or otherwise, or license of all or any portion of the
Purchased Assets (including by way of the purchase of the equity interests of
Seller or any Affiliate thereof); or (ii) the disclosure, directly or
indirectly, to any Person of any confidential information or data concerning the
Purchased Assets or the Business except as necessary to conduct business in the
ordinary course consistent with past practice.

 

(b)          Seller agrees that the rights and remedies for noncompliance with
this Section 6.9 shall include having such provision specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach shall cause irreparable injury to Purchaser and
that money damages would not provide an adequate remedy to Purchaser.

 

Section 6.10         Transfer of Product Registrations, Related Applications and
Dossiers.

 

(a)          On the Closing Date, Seller shall deliver a letter to the FDA
transferring the rights to the Product Registrations to Purchaser (or its
designee) in the form attached hereto as Exhibit C. On the Closing Date,
Purchaser shall deliver a letter to the FDA assuming responsibility for the
Product Registrations from Seller. As soon as practical after the Closing Date
and in no event more than sixty (60) calendar days following the Closing Date,
Seller shall deliver to Purchaser, or its Affiliate as directed by Purchaser, in
physical and electronic form, the regulatory documentation in the possession or
control of Seller or any Affiliate of Seller related to such Product
Registrations.

 

 -47- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          Promptly after the Closing and in any event within thirty (30)
calendar days after the Closing, Seller and Purchaser shall make all appropriate
filings and submissions with Governmental Authorities, including the Centers for
Medicare & Medicaid Services, the Veteran's Administration and the FDA to
transfer all regulatory responsibilities (excluding all Retained Liabilities and
except as contemplated by Section 6.8 (NDC Numbers) and the Services Agreement)
attaching thereto of each Product, from Seller to Purchaser.

 

(c)          Without limiting the Parties’ respective obligations under Section
6.10(a) with respect to any Product that is marketed in the United States on the
basis of an existing Product Registration, (i) Seller shall use all commercially
reasonable efforts to complete the transfer of the corresponding Product
Registrations as promptly as practicable after the Closing Date to the benefit
of Purchaser or its Affiliates as directed by Purchaser in accordance with this
Section 6.10(c) and (ii) Purchaser or its Affiliates shall use all commercially
reasonable efforts to assist Seller in the transfer of such Product
Registrations, accept the transfer of the corresponding Product Registrations
and formalize with Seller and any applicable Governmental Authority, as promptly
as practicable after the Closing Date, all necessary documents. Following the
transfer of the Product Registration, neither Seller nor any Affiliate of Seller
shall retain any rights in the Product Registration, including any rights to use
or reference.

 

Section 6.11         Confidentiality. From and after the Closing:

 

(a)          The Confidentiality Agreement will terminate without further action
by the parties thereto.

 

(b)          Seller shall treat (and shall cause each of its Affiliates to
treat) as confidential and shall safeguard any and all information, knowledge
and data included in the Purchased Assets by using the same degree of care, but
no less than a reasonable standard of care, to prevent the unauthorized use,
dissemination or disclosure of such information, knowledge and data as Seller or
its Affiliates used with respect thereto prior to the execution of this
Agreement.

 

(c)          Purchaser shall treat as confidential and shall safeguard any and
all information, knowledge or data included in any information relating to the
business of Seller, other than the Business, Products, the Purchased Assets or
the Assumed Liabilities, and except as otherwise agreed to by Seller in writing;
provided, however, that nothing in this Section 6.11(c) shall prevent the
disclosure of any such information, knowledge or data to any agents, advisors,
directors, officers or employees of Purchaser to whom such disclosure is
necessary or desirable in the conduct of Purchaser’s business if such Persons
are informed by Purchaser of the confidential nature of such information and are
directed by Purchaser to comply with the provisions of this Section 6.11(c).

 

(d)          Purchaser and Seller acknowledge that the confidentiality
obligations set forth herein shall not extend to information, knowledge and data
that is publicly available or becomes publicly available through no act or
omission of the Party owing a duty of confidentiality, or becomes available on a
non-confidential basis from a source other than a party owing a duty of
confidentiality so long as such source is not known by such Party to be bound by
a confidentiality agreement with or other obligations of secrecy to the other
Party.

 

 -48- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          In the event of a breach of the obligations hereunder by Purchaser
or Seller, the non-breaching party, in addition to all other available remedies,
will be entitled to injunctive relief to enforce the provisions of this Section
6.11 in any court of competent jurisdiction.

 

Section 6.12         Know-How License. Effective as of the Closing, Seller
hereby grants to Purchaser (on behalf of itself and its Affiliates) a perpetual,
irrevocable, transferable (as set forth in this Section 6.12), sublicensable (as
set forth in this Section 6.12), non-exclusive, paid-up, royalty-free, worldwide
right and license to use and otherwise exploit the trade secrets, technical
information, data and know-how owned by Seller or any Affiliate of Seller
related to the Products (the “Licensed Know-How”) in developing,
commercializing, manufacturing, using, packaging, marketing, promoting,
importing, exporting, researching, transporting, selling and distributing the
Products. Purchaser may (but it is not obligated to) transfer the foregoing
license, and/or grant sublicenses thereunder, to (a) any of its Affiliates, and
(b) any acquirer of any of the assets or business of Purchaser and its
Affiliates relating to any of the Products.

 

Section 6.13         Correspondence. Seller authorizes Purchaser on and after
the Closing Date to receive and open all mail and other communications received
by Purchaser relating to the Purchased Assets and to deal with the contents of
such communications in good faith and in a proper manner. Seller shall use
commercially reasonable efforts to promptly deliver, or cause to be delivered,
to Purchaser any mail or other communications received by Seller or any
Affiliate of Seller from any Person (including the FDA) related to the Purchased
Assets (including any mail or other communications in respect of the Products,
the subject matter of this Agreement and the Ancillary Agreements).

 

Section 6.14         Escrow Account. On or prior to the Closing Date, Purchaser,
Seller and the Escrow Agent shall enter into the Escrow Agreement. Any
distributions to Purchaser Indemnified Parties of the Milestone Payments Escrow
Funds or any Excess Amount shall be made either as permitted pursuant to such
Escrow Agreement or pursuant to joint written instructions of Purchaser and
Seller to the Escrow Agent instructing the Escrow Agent to make such
distributions in accordance with the terms of the Escrow Agreement. Each Party
agrees to execute any joint instructions required to enable the Party to receive
a distribution of the Milestone Payments Escrow Funds or any Excess Amount to
which it is entitled hereunder.

 

Section 6.15         Pharmacovigilance. Prior to the Closing, Seller shall
cooperate with Purchaser and shall facilitate and assist in negotiating
arrangements between the third party that currently provides pharmacovigilance
services to Seller and the third party that currently provides pharmacovigilance
services to Purchaser for the reporting of adverse events and provision of other
required regulating information with respect to the Products, all in form and
substance reasonably satisfactory to Purchaser. Until such arrangements are in
place, Seller shall promptly report adverse events to Purchaser to permit
Purchaser to comply with applicable Law.

 

 -49- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.16         Warehousing Services. Prior to the Closing, Seller shall
cooperate with Purchaser and shall use commercially reasonable efforts to
facilitate and assist in negotiating arrangements between [***] and Purchaser,
in connection with the provision of certain warehousing and other services by
[***] for Purchaser with respect to the Products.

 

Section 6.17         Milestone Payments Covenants.

 

(a)          From and after the Closing Date and continuing until the earlier of
(x) the expiration the Milestone Payments Term (except, solely in the case of
clause (i) below, until the [***] anniversary of the Closing Date and subject to
the provision of notice and the Cure Period set forth in Section 6.17(b)) or (y)
the date on which the Maximum Milestone Payment Amount has been paid pursuant to
Section 2.8, Purchaser shall:

 

(i)          operate in good faith and use commercially reasonable efforts to
market and sell the Products in the ordinary course of business; and

 

(ii)         keep complete and accurate books and records of all sales of the
Products, and provide to Seller reasonable access to such books and records and
the offices and facilities in which such books and records are housed, and to
its Chief Financial Officer as and to the extent required pursuant to Section
2.8 in connection with Seller’s review of the Annual Milestone Payment
Statement.

 

(b)          Seller shall promptly notify Purchaser in writing of any alleged
breach of Section 6.17(a)(i). Following the receipt of such notice of breach,
Purchaser shall have thirty (30) days to cure such breach, which time period may
be extended for up to an additional sixty (60) days (the “Cure Period”) if
Purchaser is using commercially reasonable efforts to timely cure such breach.

 

Section 6.18         Certain Financial Information. Within two (2) Business Days
after Seller obtains audited Financial Statements for the year ended December
31, 2015, but not later than June 1, 2016, Seller shall deliver to Purchaser the
audited Financial Statements of Seller for the year ended December 31, 2015,
including a balance sheet, statement of operations and statement of income and
cash flows certified by the Chief Financial Officer of Seller as (i) prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto), (ii) consistent with
and were prepared from the books and records of Seller, and (iii) fairly
presenting in all material respects the financial condition, results of its
operations and income and cash flows of Seller as of the date thereof and for
the period thereof, except as otherwise set forth in the notes thereto. In
addition, no later than March 31, 2016, Seller shall deliver to Purchaser the
unaudited Financial Statements of Seller for the year ended December 31, 2015,
including a balance sheet, statement of operations and statement of income and
cash flows certified by the Chief Financial Officer of Seller as (A) prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto), (B) consistent with
and were prepared from the books and records of Seller, and (C) fairly
presenting in all material respects the financial condition, results of its
operations and income and cash flows of Seller as of the date thereof and for
the period thereof, except as otherwise set forth in the notes thereto.

 

 -50- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.19         Wrong-Pocket Assets. If at any time or from time to time
after the Closing Date, a Seller any of its Affiliates, on the one hand, or
Purchaser or any of its Affiliates, on the other, shall receive or otherwise
possess any asset (including cash) that should belong to Purchaser, on the one
hand, or Seller, on the other, pursuant to this Agreement, such Person shall
promptly transfer, or cause to be transferred, such asset to the Person so
entitled thereto. Prior to any such transfer in accordance with this ‎Section
6.19, the Person receiving or possessing such asset shall hold such asset in
trust for such other Person.

 

Section 6.20         Consultation and Cooperation. In connection with any claims
with respect to, or enforcement of: (i) any of Seller’s rights under warranties,
guaranties, indemnitees and similar rights against third parties, including any
predecessors in title, to the extent related to the Exploitation of the
Purchased Assets and the Products prior to the Closing Date, or (ii) any other
rights, claims or causes of action of Seller against third parties in connection
with the Exploitation of the Purchased Assets and the Products prior to the
Closing Date, Seller hereby agrees to consult and reasonably cooperate in good
faith with Purchaser prior to the commencement of any such claim or enforcement
and Seller shall refrain from commencing any Proceeding or asserting any such
right to the extent Purchaser in good faith concludes that any such claim or
enforcement may reasonably be expected to have an adverse effect on the ability
of Purchaser to Exploit the Purchased Assets and the Products in a manner
consistent with Purchaser’s ordinary course of business with respect to the
Purchased Assets and the Products.

 

Article VII

NON-COMPETE

 

Section 7.1           Non-Compete. For a period of seven (7) years from and
after the Closing Date (the "Non-Compete Period"), neither Seller nor any
Affiliate thereof (which, for the purposes of this Section 7.1, shall not
include JCP IICI AIV, LP or any of its respective Affiliates) shall market or
sell, or license to any other party the right to market or sell, the Products,
or any “AB-rated” generic thereof, in the Territory (a “Competing Business”);
provided, that, notwithstanding the foregoing, Seller and its Affiliates shall
not be restricted from:

 

(a)          collectively owning less than five percent (5%) of any class of
securities of any publicly traded company conducting a Competing Business if
such securities are held as a passive investment; or

 

(b)          acquiring one or more Persons or businesses that include within its
business a Competing Business, so long as (i) the Competing Business comprises
no more than twenty-five percent (25%) of the acquired business (and is not
reasonably expected to comprise more than 25% of the acquired business prior to
the end of the Non-Compete Period), based on net sales attributable to such
Competing Business as compared to the aggregate net sales of the acquired
business as a whole, and (ii) Seller or its Affiliate, as applicable, completes
the sale of the Competing Business within six (6) months of the acquisition;
provided, however, that if such sale is subject to regulatory approval, then
such six- (6) month period shall be extended until five (5) Business Days after
all regulatory approvals have been received, but only to the extent that the
parties to such sale are using commercially reasonable efforts to obtain any
such approvals.

 

 -51- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article VIII

CONDITIONS TO CLOSING

 

Section 8.1           Conditions to the Obligations of Purchaser and Seller. The
respective obligations of each of the Parties to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction or, to the
extent permitted by applicable Law, waiver of the following conditions
precedent:

 

(a)          There shall be no Governmental Order in existence that prohibits or
materially restrains the transactions contemplated by this Agreement or the
Ancillary Agreements, and there shall be no Proceeding pending by any
Governmental Authority seeking such a Governmental Order.

 

Section 8.2           Conditions to the Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction or, to the extent permitted by applicable Law,
waiver of the following conditions precedent:

 

(a)          The representations and warranties of Seller contained herein shall
be true and correct in all material respects as of the Closing, as if made as of
the Closing (except for those representations and warranties that address
matters as of a particular date, which need be true and correct only as of such
date), (disregarding for purposes of this clause (a) any Material Adverse
Effect, materiality or similar qualifier contained in such other representations
and warranties, other than the representations and warranties made in Section
4.5(a)). Purchaser shall have received a certificate of Seller, dated as of the
Closing Date and signed by an officer of Seller in such capacity, certifying as
to the fulfillment of the foregoing.

 

(b)          Seller shall have performed in all material respects its agreements
and obligations contained in this Agreement required to be performed by it at or
before the Closing. Purchaser shall have received a certificate of Seller, dated
as of the Closing Date and signed by an officer of Seller in such capacity,
certifying as to the fulfillment of the foregoing.

 

(c)          Seller shall have made or caused to be made delivery to Purchaser
of the items required by Section 3.1(b).

 

(d)          There shall have been no material reduction in or termination of
and/or Seller or its Affiliates shall not have received written notice of any
material reduction in or termination of any Contracts relating to the sale of
the Propranolol ER Product that would reasonably be expected to result in a
decrease in the annual sales of such Product by [***] or more, measured by
volume.

 

 -52- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          No event shall have occurred since the date hereof which has had a
Material Adverse Effect.

 

(f)          Purchaser shall have executed agreements in form reasonably
satisfactory to it, with one or more third party distributor with respect to the
distribution of the Inventories; provided, however, that the foregoing condition
shall terminate in the event Purchaser has not executed any such agreement(s)
within forty five (45) days after the date hereof.

 

(g)          Purchaser shall have executed an agreement in form reasonably
satisfactory to it, with [***] relating to the provision of warehousing and
other services by [***] to the Purchaser relating to the Products; provided,
however, that the foregoing condition shall terminate in the event Purchaser has
not executed any such agreement within forty five (45) days after the date
hereof.

 

Section 8.3           Conditions to the Obligations of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or, to the extent permitted by applicable Law,
waiver of the following conditions precedent:

 

(a)          The representations and warranties of Purchaser contained herein
shall be true and correct in all material respects as of the Closing, as if made
as of the Closing (except for those representations and warranties that address
matters as of a particular date, which need be true in all material respects
only as of such date). Seller shall have received a certificate of Purchaser,
dated as of the Closing Date and signed by an officer of Purchaser in such
capacity, certifying as to the fulfillment of the foregoing.

 

(b)          Purchaser shall have performed in all material respects its
agreements and obligations contained in this Agreement required to be performed
by it at or before the Closing. Seller shall have received a certificate of
Purchaser, dated as of the Closing Date and signed by an officer of Purchaser in
such capacity, certifying as to the fulfillment of the foregoing.

 

(c)          Purchaser and its Affiliates shall have made or caused to be made
delivery to Seller of the items required by Section 3.1(c).

 

Section 8.4           Frustration of Closing Conditions. Neither of Seller or
Purchaser may rely on the failure of any condition set forth in this Article
VIII to be satisfied if such failure was caused by such Party’s failure to act
in good faith or to use its reasonable best efforts to cause the Closing to
occur, as required by Section 6.4.

 

 -53- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article IX

INDEMNIFICATION

 

Section 9.1           Indemnification by Seller. Subject to the provisions of
this Article IX, from and after the Closing, Seller agrees to and shall defend,
indemnify and hold harmless Purchaser and its Affiliates, and, if applicable,
their respective directors, officers, agents, employees, successors and assigns
(collectively, the “Purchaser Indemnified Parties”) from and against any Losses
to the extent arising out of or related to:

 

(a)          any breach of any representation or warranty of Seller or any
Affiliate of Seller contained in this Agreement or any Ancillary Agreement, or
any failure to perform or breach by Seller or an Affiliate of Seller of any of
its covenants or agreements contained in this Agreement or any Ancillary
Agreement that by their express terms contemplate performance prior to or on the
Closing Date;

 

(b)          any failure of Seller or any Affiliate of Seller to perform or any
breach by Seller or any Affiliate of Seller of any of its covenants or
agreements contained in this Agreement or any Ancillary Agreement that by their
terms expressly contemplate performance after the Closing Date; or

 

(c)          any Retained Liability.

 

Section 9.2           Indemnification by Purchaser. Subject to the provisions of
this Article IX, from and after the Closing, Purchaser agrees to and shall
defend, indemnify and hold harmless Seller and its Affiliates, and, if
applicable, their respective directors, officers, agents, employees, successors
and assigns (collectively, the “Seller Indemnified Parties”) from and against
any and all Losses to the extent arising out of or related to:

 

(a)           any breach of any representation or warranty of Purchaser
contained in this Agreement or any Ancillary Agreement, or any failure to
perform or breach by Purchaser of any of its covenants or agreements in this
Agreement or any Ancillary Agreement that by their express terms contemplate
performance prior to or on the Closing Date;

 

(b)          any failure to perform or breach by Purchaser of any of its
covenants or agreements in this Agreement or any Ancillary Agreement that by
their terms expressly contemplate performance after the Closing Date;

 

(c)          any Assumed Liability, or

 

(d)          the Exploitation of the Products by the Purchaser following the
Closing (except for Liabilities expressly agreed to be borne by Seller pursuant
to this Agreement or any Ancillary Agreement).

 

 -54- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.3           Notice of Direct Claims. (a) If any of the Persons to be
indemnified under this Article IX (the “Indemnified Party”) has suffered or
incurred any Loss subject to indemnification under this Article IX that does not
involve a Third Party Claim, the Indemnified Party shall so notify the Party
responsible for providing indemnification therefor under this Agreement (the
“Indemnifying Party”) promptly in a writing describing such Loss, the basis for
indemnification hereunder, the amount or estimated amount of such Loss, if known
or reasonably capable of estimation, and the method of computation of such Loss,
all with reasonable particularity and containing a reference to the provisions
of this Agreement in respect of which such Loss shall have occurred (an
“Indemnity Notice”). A failure by the Indemnified Party to give notice in a
timely manner pursuant to this Section 9.3 shall not limit the obligation of the
Indemnifying Party under this Article IX, except (i) to the extent such
Indemnifying Party is materially prejudiced thereby or (ii) as provided by
Section 9.5. In the event that the Indemnifying Party agrees to or is determined
to have an obligation to reimburse the Indemnified Party for Losses as provided
in this Article IX, the Indemnifying Party shall, subject to the provisions of
Section 9.6, promptly (but, in any event, within 30 calendar days) pay such
amount to the Indemnified Party by wire transfer of immediately available funds
to the account specified in writing by the Indemnified Party; provided, that the
Indemnifying Party may defer making such payment if it objects in a written
statement to the claim made in an Indemnity Notice and delivers such statement
to the Indemnifying Party prior to the expiration of such 30- calendar day
period; provided, further that an Indemnifying Party’s failure to object within
such 30- calendar day period to any claim set forth in an Indemnity Notice shall
be deemed to be the Indemnifying Party’s acceptance of, and waiver of any
objections to, such claim. If an Indemnifying Party shall so object in writing
to any claim or claims made in any Indemnity Notice, the Indemnifying Party and
the Indemnified Party shall attempt in good faith for a period of 20 calendar
days following the Indemnified Party’s receipt of such objection notice to agree
upon the respective rights of the parties with respect to each of such claims.
If no such agreement can be reached after such 20- calendar day period of good
faith negotiation, either the Indemnifying Party or the Indemnified Party may
initiate a Proceeding for purposes of having the matter settled in accordance
with the terms of this Agreement.

 

(b)          Except when a notice, report or other filing must be filed
immediately pursuant to applicable Law, Purchaser shall provide notice and an
opportunity to comment to Seller before Purchaser files any report, notification
or filing with any Governmental Authority or third party in connection with an
event that would be reasonably likely to result in a Loss subject to the
indemnification provisions of Section 9.1. In the event Purchaser is required to
file a report, notification or filing immediately, Purchaser shall, to the
extent permitted by Law provide simultaneous notice to Seller when it submits
such report, notification or filing to the applicable Governmental Authority.

 

Section 9.4           Third Party Claims.

 

(a)          If any Proceeding is instituted by or against a third party with
respect to which the Indemnified Party intends to seek indemnity under this
Article IX (a “Third Party Claim”), the Indemnified Party shall promptly notify
the Indemnifying Party of such Third Party Claim and tender to the Indemnifying
Party the conduct or defense of such Third Party Claim. A failure by the
Indemnified Party to give notice and to tender the conduct or defense of the
Third Party Claim in a timely manner pursuant to this Section 9.4 shall not
limit the obligation of the Indemnifying Party under this Article IX, except (i)
to the extent such Indemnifying Party is materially prejudiced thereby, (ii)
with respect to out-of-pocket expenses incurred during the period in which
notice was not provided, and (iii) if such notice is not given within the
applicable time period provided under Section 9.5

 

 -55- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          The Indemnifying Party shall have the right to defend the
Indemnified Party against such Third Party Claim as provided herein. If the
Indemnifying Party notifies the Indemnified Party that the Indemnifying Party
elects to assume the defense of the Third Party Claim (such election to be
without prejudice to the right of the Indemnifying Party to dispute whether such
claim is an indemnifiable Loss under this Article IX), then the Indemnifying
Party shall have the right to defend such Third Party Claim with counsel
selected by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party, in all appropriate proceedings, to a final conclusion or
settlement in accordance with this Section 9.4(b). The Indemnifying Party shall
use reasonably diligent and good faith efforts to defend or prosecute such Third
Party Claim and shall keep the Indemnified Party reasonably advised of the
status of such claim and defense thereof and shall consider in good faith
recommendations made by the Indemnified Party with respect thereto. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; however, neither Party shall
enter into any settlement agreement without the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed). Notwithstanding the foregoing, such consent shall not be required
if (i) the settlement agreement contains a complete and unconditional general
release by the third party asserting the Third Party Claim to all Indemnified
Parties affected by the claim, (ii) the settlement agreement does not contain
any admission of liability by or other obligation on the part of the Indemnified
Party or sanction or restriction upon the conduct or operation of any business
by the Indemnified Party or its Affiliates and (iii) the settlement does not
require any payment to be made by the Indemnified Party to any Person. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 9.4(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation; provided, however, that if the Indemnifying
Party assumes control of the defense of such claim and the Indemnifying Party
and the Indemnified Party have, in the opinion of legal counsel, materially
conflicting interests or different defenses available with respect to such claim
that cause the Indemnified Party to hire its own separate counsel with respect
to such proceeding, the reasonable fees and expenses of a single counsel to the
Indemnified Party shall be considered “Losses” for purposes of this Agreement.

 

(c)          If the Indemnifying Party does not notify the Indemnified Party
that the Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.4(b) within thirty (30) calendar days after receipt of any Claim
Notice, then the Indemnified Party shall defend, and be reimbursed by the
Indemnifying Party for its reasonable cost and expense in regard to the Third
Party Claim with counsel selected by the Indemnified Party, in all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party; provided, that if it is ultimately determined that the Indemnified Party
would not be entitled to indemnification hereunder, even if the facts alleged in
the Third Party Claim were true as alleged, the Indemnified Party shall promptly
repay in full such reimbursed amounts to the Indemnifying Party. In the
circumstances described in this Section 9.4(c), the Indemnified Party shall
defend any such Third Party Claim in good faith and have full control of such
defense and proceedings; provided, however, that the Indemnified Party may not
enter into any compromise or settlement of such Third Party Claim if
indemnification is to be sought hereunder, without the Indemnifying Party’s
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). The Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnified Party pursuant to this
Section 9.4(c), and the Indemnifying Party shall bear its own costs and expenses
with respect to such participation.

 

 -56- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(d)          If requested by the Party controlling the defense of a Third Party
Claim, the other Party agrees, at the sole cost and expense of such controlling
Party (but only if the controlling Party is actually entitled to indemnification
hereunder), to cooperate with the controlling Party and its counsel in
contesting any Third Party Claim being contested, including providing access to
documents, records and information. In addition, the Party that is not
controlling the defense will make its personnel available at no cost to the
Indemnifying Party for conferences, discovery, proceedings, hearings, trials or
appeals as may be reasonably required by the Indemnifying Party. The Party not
controlling the defense also agrees to cooperate with the controlling Party and
its counsel in the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person and
executing powers of attorney to the extent necessary.

 

Section 9.5           Expiration. Each Party’s obligation to indemnify any
Indemnified Party under this Article IX shall expire and terminate as follows,
unless a claim therefor is asserted in writing in accordance with the terms of
this Agreement prior to the applicable survival date, failing which such claim
shall be waived and extinguished: the date that is (i) thirty (30) days after
the statute of limitations expires with respect to any claim for indemnification
under based on a breach of Section 4.1, Section 4.2, Section 4.10(a), Section
5.1, or Section 5.2 (“Fundamental Representations”), (ii) twelve (12) months
from the Closing Date, in the case of any claim for indemnification based on the
representations or warranties of the other Party contained in this Agreement
other than the Fundamental Representations and Section 4.16, or (iii) the [***]
anniversary of the Closing Date in the case of indemnification for a breach of
Section 4.16 or in respect of any other matter not addressed in the foregoing
sub-clauses (i) or (ii) or (iii), excluding claims related to Section 9.1(b),
Section 9.1(c), Section 9.2(b), Section 9.2(c) or Section 9.2(d). Each Party’s
obligation to indemnify any Indemnified Party in connection with Section 9.1(b),
Section 9.1(c), Section 9.2(b), Section 9.2(c) or Section 9.2(d), as applicable,
shall, in each case, survive indefinitely. For the avoidance of doubt, none of
the covenants or agreements contained in this Agreement shall survive the
Closing other than those that by their terms expressly contemplate performance
after the Closing Date, which such covenants and agreements shall survive the
Closing until fully performed.

 

Section 9.6           Limitations on Indemnification and other Matters.

 

(a)          De Minimis. Notwithstanding any other provision of this Agreement
to the contrary, no Indemnifying Party shall be required to indemnify, defend or
hold harmless any Indemnified Party pursuant to Section 9.1(a) or Section 9.2(a)
against, or reimburse any Indemnified Party for, any Losses with respect to any
individual claims (or series of related claims) unless such claim (or series of
claims) involves Losses in excess of [***] (nor shall such item be applied to or
considered for purposes of calculating the Indemnity Threshold).

 

 -57- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          Threshold. Except for Losses arising out of a breach of a
Fundamental Representation, no Indemnifying Party shall be liable to provide
indemnification pursuant to Section 9.1(a) or Section 9.2(a) for any Losses
suffered by any Indemnified Party unless the aggregate of all Losses suffered by
the Indemnified Parties exceeds, on a cumulative basis, an amount equal to [***]
(the “Indemnity Threshold”), and then an Indemnifying Party shall only be liable
to provide indemnification to the extent of any such excess Losses.

 

(c)          Cap. In no event shall any Indemnified Party be liable to provide
indemnification pursuant to Article IX for Losses in the aggregate in excess of
an amount equal to [***] (the “Cap”), other than with respect to claims for
indemnification for Losses arising out of the breach of a Fundamental
Representation, fraud or intentional misconduct of an Indemnifying Party in
respect of a provision of this Agreement. In no event shall an Indemnifying
Party be liable for Losses in excess of an aggregate amount equal to the
Purchase Price.

 

(d)          Waiver. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any such
covenant or agreements, will not affect the right to indemnification or any
other remedy based on such representations, warranties, covenants and
agreements.

 

(e)          Read Out of Materiality Qualifiers. Solely for purposes of
calculating Losses hereunder, any materiality or Material Adverse Effect
qualifications in the representations (other than Section 4.5(a) above),
warranties, covenants and agreements herein shall be disregarded.

 

(f)          Exclusion of Certain Damages. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, EXCEPT TO THE EXTENT ARISING OUT OF OR ASSERTED IN A
THIRD PARTY CLAIM OR ARISING OUT OF A RETAINED LIABILITY OR AN ASSUMED LIABILITY
OR FRAUD OR INTENTIONAL MISCONDUCT, NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, TREBLE, REMOTE, SPECIAL, EXEMPLARY, OPPORTUNITY COST,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR DAMAGES FOR, MEASURED BY OR BASED ON LOST
PROFITS, LOSS OF REVENUE OR INCOME, DIMUNITION IN VALUE, MULTIPLE OR EARNINGS,
PROFITS OR CASH FLOWS, OR OTHER SIMILAR MEASURES OR FOR ANY LOSS OF BUSINESS
REPUTATION OR OPPORTUNITY THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT OR THE
PERFORMANCE OR BREACH HEREOF.

 

(g)          Adjustment to Purchase Price. Seller and Purchaser agree to treat
all payments made either to or for the benefit of the other Party under this
Agreement as adjustments to the Purchase Price for Tax purposes to the extent
permitted under applicable Tax Law.

 

 -58- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.7           Losses Net of Insurance, Etc. Any indemnifiable Losses
with respect to any matter shall be net of (i) any amounts recovered by the
Indemnified Party pursuant to any indemnification by or indemnification
agreement with any third party and (ii) any insurance proceeds or other cash
receipts or sources of reimbursement received as an offset against such Loss
(each Person named in clauses (i) and (ii), a “Collateral Source”), in each case
net of any costs of recovery or collection from any such Collateral Source. No
Indemnifying Party shall have an indemnification payment obligation in respect
of any contingent liability unless and until such liability becomes due and
payable.

 

Section 9.8           Reimbursement. If an Indemnified Party recovers an amount
from a Collateral Source in respect of a Loss that is the subject of
indemnification hereunder after all or a portion of such Loss has been paid by
an Indemnifying Party pursuant to this Article IX, the Indemnified Party shall
promptly remit to the Indemnifying Party the amount received from the third
party in respect thereof, net of all costs associated with the recovery thereof,
up to the amount of the Loss paid by the Indemnifying Party.

 

Section 9.9           Subrogation. If the Indemnifying Party makes any payment
on any Loss pursuant to Section 9.1 or Section 9.2, the Indemnifying Party shall
be subrogated, to the extent of such payment, to all rights and remedies of the
Indemnified Party to any insurance benefits or other claims of the Indemnified
Party with respect to such claim. Without limiting the generality or effect of
any other provision hereof, each Indemnified Party shall duly execute upon
request all instruments reasonably necessary to evidence and perfect the
subrogation rights detailed herein and otherwise reasonably cooperate in the
prosecution of such claims (at the expense of the Indemnifying Party).

 

Section 9.10         Sole Remedy/Waiver. Should the Closing occur, the remedies
provided for in this Article IX shall be the sole and exclusive remedies of any
Indemnified Party in respect of this Agreement, the Ancillary Agreements, the
Purchased Assets, the Products, the Excluded Assets, the Assumed Liabilities,
the Retained Liabilities or the transactions contemplated hereby or by the
Ancillary Agreements, other than (i) for actions for specific performance or
other equitable remedies or (ii) for claims against a Party directly arising out
of the fraud or intentional misconduct of such Party. In furtherance of the
foregoing, each Party hereby waives (on behalf of itself and the relevant
Indemnified Parties) any provision of applicable Law to the extent that it would
limit or restrict the agreement contained in this Section 9.10, and each Party
hereby waives (on behalf of itself and the relevant Indemnified Parties) for
periods following the Closing any and all rights, claims or causes of action it
or its Affiliates or relevant Indemnified Parties may have (other than pursuant
to this ARTICLE IX or as described in clauses (i) or (ii) of this Section 9.10)
against the other Party or its Affiliates or Representatives.

 

 -59- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.11         Milestone Payment Offset.

 

(a)          Subject to and in accordance with the provisions of this Section
9.11, Purchaser shall have the right to withhold from any Milestone Payment
otherwise due under Section 2.8 up to the amount, in the aggregate, equal to the
amount of Losses estimated in good faith by Purchaser in respect of any pending
claims for indemnification asserted by a Purchaser Indemnified Party against
Seller pursuant to, and in accordance with, the terms of this Article IX, as set
forth in a written notice delivered by Purchaser to Seller, calculated after
giving effect to all applicable caps, thresholds, limitations and exclusions set
forth in Section 9.5 and Section 9.6 (“Withheld Milestone Payments”); provided,
however, that if the aggregate amount of all Withheld Milestone Payments exceeds
[***] (such excess, the “Excess Amount”), then Purchaser shall promptly deposit
with the Escrow Agent an amount equal to the Excess Amount, to be held by the
Escrow Agent in the indemnity subaccount provided for in the Escrow Agreement,
and deliver to the Escrow Agent the notice(s) of claim appropriately identifying
the indemnity claim(s) to which the Excess Amount relates. The Withheld
Milestone Payment shall become due and payable when the indemnity claim(s) to
which such Withheld Milestone Payment relates are “finally determined” and the
portion thereof in excess of the Excess Amount that is not released from escrow
shall, consistent with such final determination, either be paid over by
Purchaser to Seller within five (5) Business Days of such final determination,
or be deemed an “Offset Amount” with respect to the Milestone Payment(s) from
which such amounts were withheld by Purchaser, as applicable. In the case of the
Excess Amount, at the time the related claims are “finally determined,” the
applicable party shall deliver to the Escrow Agent within two (2) Business Days
of such finally determined judgment a written certificate as contemplated by the
Escrow Agreement, requesting that the Excess Amount (or applicable portion
thereof) be disbursed by the Escrow Agent in accordance with such determination
no later than five (5) Business Days after the Escrow Agent receives such
certificate, all in accordance with the terms of the Escrow Agreement. In
addition, the Escrow Agent shall distribute any Excess Amount held in accordance
with the terms of any joint notification received by it in accordance with the
terms of the Escrow Agreement.

 

(b)          Upon any Losses relating to a claim for indemnification by a
Purchaser Indemnified Party against Seller being “finally determined”, Purchaser
shall have the right, but not the obligation, to cause such “finally determined”
Losses to be paid to it by an offset (an “Offset”, and the amount of any such
Losses so “Offset” is referred to as an “Offset Amount”). The calculation of any
Offset Amount shall be subject to all limitations, procedures and other
provisions detailed in this Article IX, including all caps, thresholds, limits
and exclusions set forth in Section 9.5 and Section 9.6.

 

(c)          Losses shall be deemed to be “finally determined” to require
indemnification by Seller for purposes of this Article IX if (i) Purchaser and
Seller have agreed that such Losses are indemnifiable by Seller in accordance
with the terms of Section 9.3 or (ii) such Losses are determined to be
indemnifiable by Seller pursuant to a final decision, order, judgment or decree
of a court of competent jurisdiction which is not subject to further proceedings
or appeals and is binding upon the Parties (a “Final Judgment”). Solely to the
extent that Losses under this Article IX are finally determined to be
indemnifiable by Seller in accordance with the immediately preceding sentence,
Purchaser may exercise an Offset in respect of such Losses by notifying Seller
thereof in writing in the applicable Annual Milestone Payment Statement that
Purchaser is electing to Offset (the “Offset Notification”). Such Offset
Notification shall (i) describe in particular the claim for indemnification with
respect to which such set off rights have been exercised and (ii) attach a copy
of the Indemnity Notice, and all other applicable documentation evidencing the
final determination of the claimed Offset Amount (including, if applicable, a
Final Judgment providing for the final determination of Seller’s obligation to
indemnify the Purchaser Indemnified Party for such Losses).

 

 -60- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article X

TERMINATION

 

Section 10.1         Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)          by written agreement of Purchaser and Seller;

 

(b)          by either Purchaser or Seller, by giving written notice of such
termination to the other Party, if the Closing shall not have occurred on or
prior to May 16, 2016 (the “Outside Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 10.1(b) shall not be available
to any Party hereto whose action or failure to fulfill any obligation under this
Agreement has been a principal cause of, or resulted in, the failure of the
Parties to consummate the Closing by such date;

 

(c)          by Seller, if any of the representations or warranties of Purchaser
set forth in this Agreement shall not be true and correct, or if Purchaser has
failed to perform any covenant or agreement on the part of such Purchaser set
forth in this Agreement (including an obligation to consummate the Closing), in
each case, such that the conditions to the Closing set forth in Section 8.3(a)
or Section 8.3(b) would not be satisfied as of the Closing Date and the breach
or breaches causing such representations or warranties not to be true and
correct, or the failures to perform any covenant or agreement, as applicable,
are not cured within twenty (20) Business Days after written notice thereof is
delivered to Purchaser;

 

(d)          by Purchaser, if any of the representations or warranties of
Seller  set forth in this Agreement shall not be true and correct, or if Seller
has failed to perform any covenant or agreement on the part of Seller set forth
in this Agreement (including an obligation to consummate the Closing), in each
case, such that the conditions to the Closing set forth in Section 8.2(a) or
Section 8.2(b) would not be satisfied as of the Closing Date and the breach or
breaches causing such representations or warranties not to be true and correct,
or the failures to perform any covenant or agreement, as applicable, are not
cured within twenty (20) Business Days after written notice thereof is delivered
to Seller; or

 

Section 10.2          Effect of Termination. (a) In the event of the termination
of this Agreement in accordance with Section 10.1 hereof, this Agreement shall
thereafter become void and have no effect, and no Party hereto shall have any
liability to the other Party hereto or their respective Affiliates, directors,
officers or employees; provided, that (i) no such termination shall relieve the
obligations of the Parties hereto contained in this Section 10.2 and in Section
6.1(b) (“Information and Documents”), Section 11.1 (“Notices”), Section 11.6
(“Public Disclosure”), Section 11.7 (“Return of Information”), Section 11.8
(“Expenses, Transfer Taxes and Property Taxes”), Section 11.10 (“Governing Law;
Jurisdiction”), Section 11.11 (“Waiver of Jury Trial”), and Section 11.16
(“Non-Recourse”) hereof and (ii) nothing herein shall relieve any Party from
Liability for any breach of any representation, warranty or covenant set forth
in this Agreement prior to such termination.

 

 -61- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          In the event this Agreement shall be terminated and at such time
any Party is in material breach of or default under any term or provision
hereof, such termination shall be without prejudice to, and shall not affect,
any and all rights to damages that the other Party may have hereunder or
otherwise under applicable Law. The damages recoverable by the non-defaulting
Party shall include all attorneys’ fees reasonably incurred by such Party in
connection with the transactions contemplated hereby.

 

Article XI

MISCELLANEOUS

 

Section 11.1         Notices.

 

(a)          All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted (except if not a Business Day then the next Business Day)
via facsimile to the number set out below (with transmission confirmed) or to
the address set out below, (c) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid. Notices, demands and communications, in each
case to the respective Parties, shall be sent to the applicable address or
facsimile number set forth below, unless another address or facsimile number has
been previously specified in writing by such Party:

 

To Seller:

 

Cranford Pharmaceuticals, LLC
11 Commerce Drive, 1st Floor
Cranford, New Jersey 07016
Facsimile: [Fax number]

Attn: Greg Ford, President

 

 -62- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

with a copy to:

 

Lowenstein Sandler LLP
65 Livingston Avenue
Roseland, New Jersey 07068
Facsimile: [Fax number]

Attn: Michael J. Lerner

 

to Purchaser:

 

ANI Pharmaceuticals, Inc.

210 Main Street West

Baudette, MN 56623

Telephone: [Tel. number]
Facsimile: [Fax number]

Attn: Arthur Przybyl

 

with a copy to:

 

Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020

Telephone: [Tel. number]
Facsimile: [Fax number]

Attn: Paul A. Gajer

 

(b)          This Agreement and any signed agreement entered into in connection
herewith or contemplated hereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or scanned pages via
electronic mail, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. No Party hereto or
to any such contract shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or contract was transmitted
or communicated through the use of facsimile machine or email as a defense to
the formation of a contract and each such Party forever waives any such defense.
This Agreement is not binding unless and until signature pages are executed and
delivered by each of Purchaser and Seller.

 

Section 11.2         Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Purchaser and Seller, or in the case of
a waiver, by the party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

 -63- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 11.3         Assignment. No Party to this Agreement may assign any of
its rights or obligations under this Agreement; provided, that (i) either Party
may assign all or part of its rights under this Agreement without consent to any
of its Affiliates, in each case, so long as such assigning Party shall remain
liable in full for the performance of its obligations hereunder and for any
breach thereof by its assignee, and (ii) Purchaser may assign all or part of its
rights under this Agreement to any third party to whom it sells both of the
Products in a single transaction, subject to and in accordance with the terms of
Section 2.8(h).

 

Section 11.4         Entire Agreement. This Agreement (including all Schedules
and Exhibits hereto) contains the entire agreement between the Parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters, except for
(i) the Confidentiality Agreement which will remain in full force and effect for
the term provided for therein and (ii) any written agreement of the Parties that
expressly provides that it is not superseded by this Agreement.

 

Section 11.5         Parties in Interest. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer upon any Person other than Purchaser, Seller, or their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement, provided, that (i) the provisions of Article IX shall inure to
the benefit of the Indemnified Parties and (ii) the provisions of Section 11.16
shall inure to the benefit of the Persons referenced therein.

 

Section 11.6         Public Disclosure. Notwithstanding anything herein to the
contrary, each of the Parties to this Agreement hereby agrees with the other
Parties hereto that, except as may be required to comply with the requirements
of any applicable Laws, and the rules and regulations of each stock exchange
upon which the securities of one of the Parties is listed, if any, no press
release or similar public announcement or communication shall, if prior to the
Closing, be made or caused to be made concerning the execution or performance of
this Agreement unless the Parties shall have consulted in advance with respect
thereto.

 

Section 11.7         Return of Information. If the transactions contemplated by
this Agreement are terminated as provided herein:

 

(a)          notwithstanding anything in the Confidentiality Agreement to the
contrary, Purchaser shall return to Seller or destroy all documents and other
material received by Purchaser, its Affiliates and their respective
Representatives from Seller, or any of its respective Affiliates, relating to
the transactions contemplated hereby and by the Ancillary Agreements, whether so
obtained before or after the execution hereof; and

 

(b)          all confidential information received by Purchaser, its Affiliates
and their respective Representatives with respect to a Seller, or any of its
respective Affiliates, the Purchased Assets and the Assumed Liabilities shall be
treated in accordance with the Confidentiality Agreement, which shall remain in
full force and effect in accordance with its terms notwithstanding the
termination of this Agreement.

 

 -64- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 11.8         Expenses, Transfer Taxes and Property Taxes. (a) Except as
otherwise expressly provided in this Agreement, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be borne by the Party incurring such expenses. Notwithstanding the foregoing,
all Transfer Taxes shall be paid 50% by Purchaser and 50% by Seller.

 

(b)          In the case of any taxable period that includes (but does not end
on) the Closing Date, real, personal and intangible property Taxes and similar
Taxes imposed with respect to the Purchased Assets (“Property Taxes”) shall be
allocated between the Pre-Closing Tax Period and the Post-Closing Tax Period on
a per diem basis. Seller shall be responsible for any Property Taxes for the
Pre-Closing Period and Purchaser shall be responsible for any Property Taxes for
the Post-Closing Period. Seller and Purchaser shall promptly reimburse each
other in accordance with such allocation for any such Property Taxes which any
Party is required to pay under applicable Law. Liability for any fees payable to
any Governmental Authority with respect to the Purchased Assets shall be
allocated in the same manner.

 

Section 11.9         Schedules. The disclosure of any matter in the Disclosure
Schedule shall be deemed to be a disclosure with respect to any other section or
subsection of ARTICLE IV of this Agreement with respect to which its relevance
is reasonably apparent on its face, but shall expressly not be deemed to
constitute an admission by Seller or Purchaser, or to otherwise imply, that any
such matter is material for the purposes of this Agreement.

 

Section 11.10         Governing Law; Jurisdiction. (a) This Agreement and its
negotiation, execution, performance or non-performance, interpretation,
termination, construction and all claims or causes of action (whether in
contract, in tort, at law or otherwise) that may be based upon, arise out of, or
relate to this Agreement, or the transactions contemplated hereby (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in connection with this Agreement or as an
inducement to enter this Agreement), shall be exclusively governed by, and
construed in accordance with, the laws of the State of New York regardless of
Laws that might otherwise govern under any applicable conflict of laws
principles.

 

(b)          Any Proceeding based upon, arising out of, or related to this
Agreement and its negotiation, execution, performance, non-performance,
interpretation, termination, construction or the transactions contemplated
hereby shall be heard and determined in the courts of the State of New York
sitting in the Borough of Manhattan and the United States District Court for the
Southern District of New York. The Parties hereto hereby irrevocably submit to
the exclusive jurisdiction and venue of such courts in any such Proceeding and
irrevocably and unconditionally waive the defense of an inconvenient forum, or
lack of jurisdiction to the maintenance of any such Proceeding. The consents to
jurisdiction and venue set forth herein shall not constitute general consents to
service of process in the State of New York and shall have no effect for any
purpose except as provided in this Section 11.10 and shall not be deemed to
confer rights on any Person other than the Parties hereto. Each Party hereto
agrees that the service of process upon such Party in any Proceeding arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 11.1. Each of the Parties
also agrees that any final, non-appealable judgment against a Party in
connection with any Proceeding arising out of or relating to this Agreement may
be enforced in any court of competent jurisdiction, either within or outside of
the United States. A certified or exemplified copy of such judgment shall be
conclusive evidence of the fact and amount of such judgment.

 

 -65- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 11.11         WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
LAW, THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY PROCEEDING (whether in contract, in tort, at law or otherwise) BASED UPON,
ARISING OUT OF, OR RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES HERETO FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 11.12         Counterparts. This Agreement may be executed in one or
more counterparts (including by facsimile or electronic .pdf submission), each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered (by telecopy or otherwise) to
the other Party, it being understood that both Parties need not sign the same
counterpart.

 

Section 11.13         Headings. The heading references herein and the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

 -66- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 11.14         Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
term or other provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid, illegal or unenforceable, (a) a suitable
and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons, entities or circumstances shall
not be affected by such invalidity, illegality or unenforceability, nor shall
such invalidity, illegality or unenforceability affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.

 

Section 11.15         Specific Performance. Each of the Parties acknowledges
that the rights of each Party to consummate the transactions contemplated hereby
are unique and recognizes and affirms that in the event of a breach of this
Agreement by any Party, money damages may be inadequate and
the non-breaching Party may have no adequate remedy at Law. Accordingly, the
Parties agree that prior to a valid termination of this Agreement in accordance
with this Agreement, such non-breaching Party shall have the right, in addition
to any other rights and remedies existing in its favor at Law or in equity, to
enforce its rights and the other Party’s obligations hereunder not only by an
Proceeding or Proceedings for damages but also by an Proceeding or Proceedings
for specific performance, injunctive and/or other equitable relief (without
posting of bond or other security). Each of the Parties agrees that it shall not
oppose the granting of an injunction, specific performance and other equitable
relief when expressly available pursuant to the terms of this Agreement, and
hereby waives (x) any defenses in any Proceeding for an injunction, specific
performance or other equitable relief, including the defense that the other
Parties have an adequate remedy at Law or an award of specific performance is
not an appropriate remedy for any reason at Law or equity and (y) any
requirement under Law to post a bond, undertaking or other security as a
prerequisite to obtaining equitable relief.

 

Section 11.16         Non-Recourse.

 

(a)          This Agreement may only be enforced against, and any claim or cause
of action based upon, arising out of or related to this Agreement may only be
brought against the entities that are expressly named as Parties hereto and then
only with respect to the specific obligations set forth herein with respect to
such Party (or, in the case of Article VI and Article VII, the relevant
Affiliates of Seller). Except to the extent a named Party to this Agreement (and
then only to the extent of the specific obligations undertaken by such named
Party in this Agreement) (or, in the case of Article VI and Article VII,, the
relevant Affiliates of Seller), no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or other Representative of any Party hereto shall have any liability (whether in
contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity party against its owners or Affiliates) for any
obligations or liabilities of any Party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby or in respect of any oral representations made or alleged to have been
made in connection herewith (except with respect to claims of fraud or
intentional misconduct).

 

 -67- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          The provisions of this Section 11.16 are intended to be for the
benefit of, and enforceable by, the directors, officers, employees,
incorporators, members, partners, stockholders, Affiliates, agents, attorneys
and other Representatives of the Parties hereto, and each such Person shall be a
third party beneficiary of this Section 11.16.

 

Section 11.17         Conflict of Interest.

 

(a)          Lowenstein Sandler LLP (“Lowenstein”) shall be permitted to
represent Seller after the Closing in connection with any matter relating to the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, after the Closing, Lowenstein shall be permitted to represent
Seller, any of its agents and Affiliates, or any one or more of them, in
connection with any negotiation or transaction with Purchaser or any of its
agents or Affiliates under or relating to this Agreement, the transactions
contemplated hereby, and any related matter.

 

(b)          Dentons US LLP (“Dentons”) shall be permitted to represent
Purchaser after the Closing in connection with any matter relating to the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, after the Closing, Dentons shall be permitted to represent
Purchaser, any of its agents and Affiliates, or any one or more of them, in
connection with any negotiation or transaction with Seller or any of its agents
or Affiliates under or relating to this Agreement, the transactions contemplated
hereby, and any related matter.

 

[Remainder of Page Intentionally Left Blank]

 

 -68- 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

  CRANFORD PHARMACEUTICALS, LLC         By:                                Name:
    Title:

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

   

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

  ANI PHARMACEUTICALS, INC.                                            By:      
Name:     Title:

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

   

